As Filed with the Securities and Exchange Commission on April , 2011 Registration Nos. 333 - 103492 811 - 21313 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[ X ] []Pre-Effective Amendment No. [x]Post-Effective Amendment No. 10 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[ X ] [x]Amendment No. 10 AMERICAN FIDELITY SEPARATE ACCOUNT C (Exact Name of Registrant) AMERICAN FIDELITY ASSURANCE COMPANY (Name of Depositor) 2000 N. CLASSEN BOULEVARD, OKLAHOMA CITY, OKLAHOMA73106 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, Including Area Code Stephen P. Garrett Copies to: Senior Vice President and Chief Compliance Officer American Fidelity Assurance Company Jennifer Wheeler 2000 N. Classen Boulevard McAfee & Taft Oklahoma City, Oklahoma73106 A Professional Corporation (Name and Address of Agent for Service) 10th Floor, Two Leadership Square Oklahoma City, OK 73102-7103 Approximate Date of Proposed Public Offering: As soon as practicable after effectiveness of the Registration Statement It is proposed that this filing will become effective (check appropriate box) []immediately upon filing pursuant to paragraph (b) of Rule 485 [x]on (May 1, 2011) pursuant to paragraph (b) of Rule 485 []60 days after filing pursuant to paragraph (a) (1) of Rule 485 []on (date) pursuant to paragraph (a) (1) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Group variable annuity contracts 457(b) Group Variable Annuity from May 1, 2011 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company PROSPECTUS May 1, 2011 American Fidelity Separate Account C ("Separate Account C") is offering group annuity contracts to state and local government employers for use in Eligible Deferred Compensation Plans as defined in Section 457(b) of the Internal Revenue Code, as amended.This prospectus describes the policy, which is issued by us, American Fidelity Assurance Company, in the form of group contracts between American Fidelity Assurance Company and the state or local government employer.Our home office is at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The 457(b) Group Variable Annuity is a group deferred, flexible payment annuity policy.You have 17 investment options in the annuity- the Guaranteed Interest Account, which is a fixed investment option, and 16 variable investment options, each of which corresponds with one of the following eligible portfolios: American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc. VP Balanced Fund VP Capital Appreciation Fund VP Income & Growth Fund VP International Fund BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund Capital Appreciation V.I. Fund Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund International Value Portfolio Dreyfus Investment Portfolios Technology Growth Portfolio Vanguard® Variable Insurance Fund* Balanced Portfolio Capital Growth Portfolio Small Company Growth Portfolio Total Bond Market Index Portfolio This prospectus contains important information about Separate Account C that participants should know before investing in the 457(b) Group Variable Annuity.Please keep this prospectus for future reference.We filed a Statement of Additional Information with the Securities and Exchange Commission ("SEC") dated May 1, 2011 that provides more information about the annuity we are offering.You can get a copy of our Statement of Additional Information at no charge from us or from the SEC.The SEC maintains a web site (www.sec.gov) that contains our Statement of Additional Information, material incorporated by reference in this prospectus, and other material that we file electronically with the SEC.For a free copy of the Statement of Additional Information, call us at 800.662.1106 or write us at P.O. Box 25520, Oklahoma City, Oklahoma 73125-0520 or e-mail us at va.help@af-group.com. Our Statement of Additional Information is incorporated by reference in this prospectus.The table of contents of the Statement of Additional Information is on the last page of this prospectus. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Please read this prospectus carefully and keep it for future reference. * Vanguard is a trademark of The Vanguard Group, Inc. GLOSSARY OF TERMS Some of the terms used in this prospectus are technical.To help you understand these terms, we have defined them below. Account value:The value of your participant account during the accumulation phase. Accumulation period:The period of time beginning when a participant elects to participate in the plan (the participant effective date) and ending when a participant begins receiving annuity payments (the date the participant account is closed).Until a participant begins receiving annuity payments, the participant's annuity is in the accumulation period. Accumulation unit:The unit of measurement used to keep track of the value of a participant's interest in a sub-account during the accumulation period. Annuitant:The person on whose life annuity payments are based. Annuity:A series of installment payments either for a fixed period or for the life of the annuitant, or for the joint lifetime of the annuitant and another person. Annuity date:The date annuity payments begin. Annuity options:The various methods available to select as pay-out plans for an annuitant's annuity payments. Annuity payments:Regular income payments you may receive from the policy during the annuity period. Annuity period:The period during which we make annuity payments. Eligible portfolios:The portfolios that serve as the Separate Account's underlying investment options.Each sub-account invests its assets into a corresponding portfolio.Each portfolio (sometimes called a fund) has its own investment objective. General account:Our general account consists of all of our assets other than those assets allocated to Separate Account C or to any of our other separate accounts. Guaranteed Interest Account option:The fixed investment option within our general account which earns interest credited by us. Investment options:Your investment options consist of (1) the Guaranteed Interest Account, which is our fixed investment option, and (2)the sub-accounts, which are variable investment options.We reserve the right to add, remove, or combine sub-accounts as eligible investment options. Participant:A person for whom an interest is maintained under a group variable annuity policy, generally an employee. Participant account:The account we maintain for you as a participant, reflecting the accumulation units credited to you. Plan:The 457(b) eligible defined contribution plan established and maintained by the policyholder as it exists on the date it is issued to the policyholder (the date of issue) and any subsequent amendment(s) to it. Policy:The 457(b) Group Variable Annuity. Policyholder:The owner of the policy, generally a state or local government employer or other identified on the application for which, and to whom, the policy is issued. Policy year:The annual period that begins on the date of issue and each anniversary of that date.For purposes of determining a participant's applicable withdrawal charges, this period begins with the participant effective date. 1 Portfolio companies:The companies offering the portfolios in which the sub-accounts invest. Purchase payment:The money invested in the plan on behalf of a participant and allocated to a participant's account. Separate Account:Our separate account that provides the variable investment options.The separate account is called American Fidelity Separate Account C, which is a unit investment trust registered with the Securities and Exchange Commission under the Investment Company Act of 1940. Sub-Account:An investment division of Separate Account C.Each sub-account invests its assets in shares of a corresponding eligible portfolio. We, Us, Our:American Fidelity Assurance Company, the insurance company offering the contract or policy. You, Your:A participant in the 457(b) Group Variable Annuity; generally, an employee.Although we sometimes refer to "you" or a "participant" as having certain rights and abilities with respect to the policy, the policyholder, which is generally the employer, may actually be entitled to some or all of those rights and abilities.Each participant should review the terms of the policy to determine how it applies to him or her, individually. 2 TABLE OF CONTENTS Page Summary 1 Fee Table 3 Condensed Financial Information 8 Revenue Sharing Arrangements 11 The 457(b) Group Variable Annuity 11 About the Participant Account 12 Receiving Payments from the Annuity 13 Investment Options 14 Expenses 17 Withdrawals 18 Death Benefit Amount 18 Taxes 19 Other Information 20 Table of Contents of the Statement of Additional Information 21 3 SUMMARY In this summary, we discuss some of the important features of the 457(b) Group Variable Annuity policy.Please read the entire prospectus for more detailed information about the policy and Separate Account C.The policy is issued in connection with an eligible defined contribution plan pursuant to Section 457(b) of the Internal Revenue Code. The 457(b) Group Variable Annuity.In this prospectus, we describe the 457(b) Group Variable Annuity, a group deferred, flexible payment annuity policy that we offer.The annuity policy is a group contract between a state or local government employer, as the policyholder on behalf of its participants, and us, American Fidelity Assurance Company, as the insurance company.American Fidelity Assurance Company issues a single policy to the employer, who is then the policyholder.The policy covers all present and future participating employees of the policyholder.Through the 457(b) Group Variable Annuity, the plan provides a means for eligible employees to invest, on a tax deferred basis, in our Guaranteed Interest Account, a fixed investment option, and in the 16 sub-accounts, which are variable investment options.Each of the sub-accounts invests in a corresponding eligible portfolio. We designed the 457(b) Group Variable Annuity as a funding vehicle to be used with Section 457(b) Eligible Deferred Compensation Plans.Participation in the 457(b) Group Variable Annuity should not be considered for those looking for a short-term investment or those that cannot afford to lose some or all of the money invested. Like all deferred annuities, the 457(b) annuity has two periods: the accumulation period and the annuity period.During the accumulation period, participants invest money in the annuity, at which point earnings accumulate on a tax deferred basis and are taxed as income only upon distribution.Similarly, during the annuity period, earnings are taxed as income only upon distribution.Annuity payments under the policy will be paid on a fixed basis only. The annuity period begins when the participant starts receiving regular payments from his or her participant account.Although annuity payments are paid on a fixed basis only, the amount of the payments a participant receives during the annuity period will depend on the amount of money invested and the performance of the selected investment options during the accumulation period.Annuity payments and options are discussed elsewhere in this document. Investment Options.When purchase payments are made to a participant account, the payments will be allocated according to the instructions we receive from the participant or policyholder, as applicable.A participant may allocate some or all of the money invested in his or her participant account to our fixed investment option, the Guaranteed Interest Account, or to one or more of the sub-accounts listed below, each of which is a variable investment option.We reserve the right to add, combine or remove sub-accounts as investment options. American Fidelity Dual Strategy Fund, Inc.® American Century Variable Portfolios, Inc.- VP Balanced Fund American Century Variable Portfolios, Inc. - VP Capital Appreciation Fund American Century Variable Portfolios, Inc.- VP Income & Growth Fund American Century Variable Portfolios, Inc.- VP International Fund BlackRock Variable Series Funds, Inc.- Basic Value V.I. Fund BlackRock Variable Series Funds, Inc. - Capital Appreciation V.I. Fund BlackRock Variable Series Funds, Inc.- Value Opportunities V.I. Fund The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Stock Index Fund, Inc. Dreyfus Variable Investment Fund - International Value Portfolio Dreyfus Investment Portfolios- Technology Growth Portfolio Vanguard® Variable Insurance Fund- Balanced Portfolio Vanguard® Variable Insurance Fund- Capital Growth Portfolio Vanguard® Variable Insurance Fund - Small Company Growth Portfolio Vanguard® Variable Insurance Fund- Total Bond Market Index Portfolio 1 Each of the foregoing sub-accounts invests in a corresponding portfolio.The portfolios offer professionally managed investment choices.A complete description of each of the portfolios can be found in the prospectus for that particular portfolio.Participants can make or lose money by investing in the variable investment options, depending on market conditions and the performance of the portfolio(s) that correspond with the sub-account(s) to which purchase payments are allocated.Please see the information that appears on page 15 describing how you can obtain a copy of the portfolios' prospectuses. Our fixed investment option, the Guaranteed Interest Account, offers a minimum interest rate that is guaranteed by us.While your money is in the Guaranteed Interest Account, we guarantee the interest your money will earn.A participant may still be subject to a withdrawal charge in the event of a withdrawal from his or her participant account. Taxes.The earnings accumulated as a result of investments in the 457(b) Group Variable Annuity are not taxed until received as a distribution.Because all of the contributions to the annuity are made, pursuant to the plan, on a pre-tax basis, all distributions will be subject to state and federal income tax unless the distribution is rolled over to an "eligible employer plan" or to an IRA in a direct rollover.The participant will receive a special tax notice explaining the tax consequences of the distribution options available before receiving an eligible rollover distribution. Withdrawals.A participant may withdraw money from his or her participant account at any time during the accumulation period; however, a withdrawal charge may apply.Additionally, certain restrictions exist under federal tax law and participants must be eligible for withdrawal under the terms of the 457(b) plan.The minimum partial withdrawal is $250, but a withdrawal must not reduce the value of the participant account to less than $100.Withdrawals and charges that may apply to withdrawals are discussed under "Withdrawals" on page 19. Free Look.The policyholder may return the policy to us or to our agent within 20 days after it is delivered.If returned, the policy will be void from the beginning and we will refund the greater of:(i) the purchase payments paid or (ii) the account value as of the earlier of the date we receive the policy in our home office, or the date our agent receives the returned policy. Questions.If you have any questions about the 457(b) Group Variable Annuity or need more information, please contact us at: American Fidelity Assurance Company Annuity Services Department P.O. Box 25520 Oklahoma City, Oklahoma 73125-0520 Telephone:800.662.1106 E-mail:va.help@af-group.com 2 FEE TABLE The following tables describe the fees and expenses participants will pay when buying, owning, and surrendering a policy.The first table describes the withdrawal charge that applies when a withdrawal is made from a participant account or when a policy is surrendered.State premium taxes may also be deducted. Transaction Expenses Withdrawal Charge (as a percentage of the amount withdrawn) Policy Year Withdrawal Charge 1 8% 2 8% 3 8% 4 8% 5 8% 6 4% 7 4% 8 4% 9 4% 10 4% 11+ 0% The next table describes the fees and expenses that apply periodically during the life of a policy, not including the portfolio fees and expenses. Separate Account Annual Expenses (as a percentage of average account value) Current Fee(1) Maximum Fee Mortality and Expense Risk Charge 1.25% 1.25% Account Fees and Expenses Administrative Charge 0.15% 0.25% Distribution Expense Charge 0.10% 0.25% Total Separate Account Annual Expenses 1.50% 1.75% We currently charge lower fees than the maximum allowed under the policy.The current and maximum fees we may charge at the separate account level are shown in the Annual Expenses table.We may increase the administrative charge and/or distribution expense charge, but neither will ever be more than 0.25% of the average daily value of a participant account invested in a portfolio. 3 The next table shows the minimum and maximum total operating expenses charged by the portfolio companies that you pay periodically while you own the policy.Additional details about each portfolio's fees and expenses are contained in the prospectus for each portfolio. Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets, including management fees, distribution (12b-1) fees and other expenses) MINIMUM 0.21% MAXIMUM 1.41% Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets) American Fidelity Dual Strategy Fund, Inc. ® Management Fees 0.50% Other Expenses 0% Total Annual Portfolio Operating Expenses 0.50% American Century Variable Portfolios, Inc. (1) VP Balanced Fund Management Fees 0.90% Other Expenses 0.02% Total Annual Portfolio Operating Expenses 0.92% VP Capital Appreciation Fund Management Fees 1.00% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 1.01% VP Income & Growth Fund Management Fees 0.70% Other Expenses 0.02% Total Annual Portfolio Operating Expenses 0.72% VP International Fund Management Fees 1.40% Other Expenses 0.01% Total Annual Portfolio Operating Expenses 1.41% BlackRock Variable Series Funds, Inc. (2)(3) Basic Value V.I. Fund Management Fees 0.60% Other Expenses 0.07% Total Annual Portfolio Operating Expenses 0.67% Capital Appreciation V.I. Fund Management Fees 0.65% Other Expenses 0.09% Total Annual Portfolio Operating Expenses 0.74% Global Allocation V.I. Fund(4) Management Fees 0.65% Other Expenses 0.06% Acquired Fund Fees & Expenses 0.02% Total Annual Portfolio Operating Expenses 0.73% Value Opportunities V.I. Fund Management Fees 0.75% Other Expenses 0.09% Acquired Fund Fees & Expenses 0.01% Total Annual Portfolio Operating Expenses 0.85% 4 The Dreyfus Socially Responsible Growth Fund, Inc (5) Management Fees 0.75% Other Expenses 0.14% Total Annual Portfolio Operating Expenses 0.89% The Dreyfus Stock Index Fund, Inc. (5) Management Fees 0.25% Other Expenses 0.02% Total Annual Portfolio Operating Expenses 0.27% Dreyfus Variable Investment Fund (5) International Value Portfolio Management Fees 1.00% Other Expenses 0.26% Total Annual Portfolio Operating Expenses 1.26% Dreyfus Investment Portfolios (5) Technology Growth Portfolio Management Fees 0.75% Other Expenses 0.06% Total Annual Portfolio Operating Expenses 0.81% Vanguard® Variable Insurance Fund* Balanced Portfolio Management Fees 0.19% Investment Advisory 0.08% Other Expenses 0.03% Total Annual Portfolio Operating Expenses 0.30% Capital Growth Portfolio Management Fees 0.25% Investment Advisory 0.15% Other Expenses 0.04% Total Annual Portfolio Operating Expenses 0.44% Small Company Growth Portfolio Management Fees 0.23% Investment Advisory 0.14% Other Expenses 0.04% Total Annual Portfolio Operating Expenses 0.41% Total Bond Market Index Portfolio Management Fees 0.17% Investment Advisory 0.01% Other Expenses 0.03% Total Annual Portfolio Operating Expenses 0.21% * Vanguard is a trademark of The Vanguard Group, Inc. American Century Variable Portfolios, Inc.- Share Class I. BlackRock Variable Series Funds, Inc.- Share Class I. BlackRock Variable Series Funds, Inc.- The Manager may waive a portion of the Fund's management fee in connection with the Fund's investment in an affiliated money market fund. BlackRock Global Allocation V.I. Fund- Ceased to be an investment option on May 1, 2011.If you are currently invested in this portfolio, you may continue to invest in it, but we will contact you separately to inform you of the date by which you must notify us of the eligible investment option or options to which you want us to transfer your current investment in the terminated portfolio.Any investments that are not transferred to an eligible investment option before the deadline we establish will be transferred on your behalf to the Guaranteed Interest Account.We will send notice of the transfer deadline at least 60 days before the deadline date. The Dreyfus Socially Responsible Growth Fund, Inc., The Dreyfus Stock Index Fund, Inc., Dreyfus Variable Investment Fund, and Dreyfus Investment Portfolios- Share Class:Initial. 5 Examples These examples are intended to assist in comparing the cost of investing in the policy with the cost of investing in other variable annuity policies.These costs include (1) the applicable withdrawal charge, (2) separate account annual expenses, and (3) portfolio fees and expenses. The examples assume an initial investment of $10,000 in the policy for the time periods indicated.The examples also assume that the investment has a 5% return each year and assume the maximum fees and expenses of the portfolios.Although actual costs may be higher or lower, based on these assumptions, the examples show the expenses that would be paid on a $10,000 investment (a) if a policy is surrendered at the end of each time period or (b) if a policy is not surrendered or the policy is annuitized at the end of the applicable time period. Time Periods 1 Year 3 Years 5 Years 10 Years American Fidelity Dual Strategy Fund, Inc.® (a) (b) American Century Variable Portfolios, Inc. VP Balanced Fund (a) (b) VP Capital Appreciation Fund (a) (b) VP Income & Growth Fund (a) (b) VP International Fund (a) (b) BlackRock Variable Series Funds, Inc. Basic Value V.I. Fund (a) (b) Capital Appreciation V.I. Fund (a) (b) Global Allocation V.I. Fund(1) (a) (b) Value Opportunities V.I. Fund (a) (b) (1)Ceased to be an investment option to new investors on May 1, 2011.If you are currently invested in this investment option, you may continue to invest in it, but we will contact you separately to inform you of the date by which you must notify us of the eligible investment option or options to which you want us to transfer your current investment in the terminated portfolio.Any investments that have not been transferred to an eligible investment option before the deadline we establish will be transferred for you to the Guaranteed Interest Account.We will send notice of the transfer deadline at least 60 days before the deadline. 6 The Dreyfus Socially Responsible Growth Fund, Inc. (a) (b) The Dreyfus Stock Index Fund, Inc. (a) (b) Dreyfus Variable Investment Fund International Value Portfolio (a) (b) Dreyfus Investment Portfolios Technology Growth Portfolio (a) (b) Vanguard® Variable Insurance Fund* Balanced Portfolio (a) (b) Capital Growth Portfolio (a) (b) Small Company Growth Portfolio (a) (b) Total Bond Market Index Portfolio (a) (b) We based annual expenses of the underlying portfolios on data provided by the portfolio companies for the year ended December 31, 2010.Except for American Fidelity Dual Strategy Fund, Inc.®, we did not independently verify the data provided; however, we did prepare the examples. The examples should not be considered a representation of past or future expenses.Actual expenses may be greater or less than those shown.Similarly, the 5% annual rate of return assumed in the examples is not an estimate or guarantee of future performance. *Vanguard is a trademark of The Vanguard Group, Inc. 7 CONDENSED FINANCIAL INFORMATION During the accumulation phase, we calculate the value of each participant'sshare of different sub-accounts with a unit of measurement called an accumulation unit.The table below sets forth the accumulation unit values as of January 1 and December 31 for each year since the later of (1) 2003 (when Separate Account C began operating as a registered unit investment trust)(1) and (2) the year that the sub-account began operations.(2)An explanation of how we calculate the value of an accumulation unit is located elsewhere in this document. Sub-account Unit Value at January 1(1) Sub-account Unit Value at December 31 Number of Sub- account Units Outstanding at December 31 American Fidelity Dual Strategy Fund, Inc.® $ 10.848 $ 12.065 $ 12.065 $ 12.856 $ 12.856 $ 13.127 $ 13.127 $ 14.211 $ 14.211 $ 15.386 $ 15.386 $ 11.460 $ 11.460 $ 13.404 American Century Variable Portfolios, Inc. VP Balanced Fund $ 11.222 $ 12.050 $ 12.050 $ 13.032 $ 13.032 $ 13.471 $ 13.471 $ 14.547 $ 14.547 $ 15.038 $ 15.038 $ 11.802 $ 11.802 $ 13.427 $ 13.427 $ 14.766 VP Capital Appreciation Fund $ 10.851 $ 12.133 $ 12.133 $ 12.859 $ 12.859 $ 15.462 $ 15.462 $ 17.855 $ 17.855 $ 25.646 $ 25.646 $ 13.595 $ 13.595 $ 18.358 $ 18.358 $ 23.744 VP Income & Growth Fund $ 10.810 $ 12.281 $ 12.281 $ 13.670 $ 13.670 $ 14.090 $ 14.090 $ 16.252 $ 16.252 $ 15.999 $ 15.999 $ 10.310 $ 10.310 $ 11.994 $ 11.994 $ 13.487 VP International Fund $ 10.100 $ 11.937 $ 11.937 $ 13.516 $ 13.516 $ 15.079 $ 15.079 $ 18.572 $ 18.572 $ 21.600 $ 21.600 $ 11.740 $ 11.740 $ 15.470 $ 15.470 $ 17.265 (1)For 2003, beginning of period is July 1, rather than January 1 8 BlackRock Variable Series Funds, Inc. Basic Value V. I. Fund $ 11.468 $ 13.676 $ 13.676 $ 14.964 $ 14.964 $ 15.174 $ 15.174 $ 18.217 $ 18.217 $ 18.272 $ 18.272 $ 11.381 $ 11.381 $ 14.703 $ 14.703 $ 16.339 Capital Appreciation V.I. Fund $ 10.000 $ 12.479 Global Allocation V.I. Fund(2) $ 10.000 $ 11.419 Value Opportunities V.I. Fund $ 11.552 $ 14.134 $ 14.134 $ 16.009 $ 16.009 $ 17.408 $ 17.408 $ 19.347 $ 19.347 $ 18.888 $ 18.888 $ 11.156 $ 11.156 $ 14.104 $ 14.104 $ 17.881 The Dreyfus Socially Responsible Growth Fund, Inc. $ 10.805 $ 12.173 $ 12.173 $ 12.736 $ 12.736 $ 13.000 $ 13.000 $ 13.985 $ 13.985 $ 14.849 $ 14.849 $ 12.639 $ 12.639 $ 14.296 The Dreyfus Stock Index Fund, Inc. $ 11.183 $ 12.656 $ 12.656 $ 13.794 $ 13.794 $ 14.226 $ 14.226 $ 16.186 $ 16.186 $ 16.783 $ 16.783 $ 10.392 $ 10.392 $ 12.934 $ 12.934 $ 14.632 Dreyfus Variable Investment Fund International Value Portfolio $ 10.069 $ 12.741 $ 12.741 $ 15.064 $ 15.064 $ 16.604 $ 16.604 $ 20.054 $ 20.054 $ 20.576 $ 20.576 $ 12.704 $ 12.704 $ 16.391 $ 16.391 $ 16.867 Ceased to be an investment option on May 1, 2011.If you are currently invested in this investment option, you may continue to invest in it, but we will contact you separately to inform you of the date by which you must notify us of the eligible investment option or options to which you want us to transfer your current investment in the terminated portfolio.Any investments that have not been transferred to an eligible investment option before the deadline we establish will be transferred for you to the Guaranteed Interest Account.We will send notice of the transfer deadline at least 60 days before the deadline date. 9 Dreyfus Investment Portfolios Technology Growth Portfolio $ 11.704 $ 11.704 $ 11.583 $ 11.583 $ 11.843 $ 11.843 $ 12.169 $ 12.169 $ 13.753 $ 13.753 $ 12.376 $ 15.842 Vanguard® Variable Insurance Fund Balanced Portfolio $ 10.000 $ 10.462 $ 10.462 $ 11.848 $ 11.848 $ 12.648 $ 12.648 $ 11.680 $ 11.680 $ 12.773 Capital Growth Portfolio $ 10.000 $ 12.114 Small Company Growth Portfolio $ 10.000 $ 10.974 $ 10.974 $ 11.915 $ 11.915 $ 12.179 $ 12.179 $ 12.945 Total Bond Market Index Portfolio $ 10.000 $ 10.205 $ 10.205 $ 10.755 $ 10.755 $ 11.490 $ 11.490 $ 11.636 $ 11.636 $ 12.208 10 REVENUE SHARING ARRANGEMENTS We, or one or more of our affiliates, may receive additional cash payments from one or more of the portfolio companies in exchange for providing certain administrative services.In consideration for these payments, we agree to perform services such as shareholder servicing, sub-administration and record-keeping, as well as various other administrative services.These payments do not constitute payment in any manner for investment advisory services and are not otherwise related to investment advisory or distribution services or expenses.These payments are sometimes referred to as "revenue sharing."Our sales people do not receive any additional compensation for selling one sub-account over another, and they do not give any special preference to a sub-account just because that fund has a more favorable revenue sharing arrangement with us. In connection with your fund purchase, we, or one or more of our affiliates, are entitled to receive a percentage of the purchased sub-account's average daily net assets maintained for our policy holders.These percentages differ based upon the terms of our agreements with the companies as denoted below.We have entered into revenue sharing arrangements with the following companies: Portfolio Company Revenue Sharing % BlackRock Advisors, LLC 0.10% American Century Investment Services, Inc. 0.20% on assets over $10 million The Dreyfus Corporation 0.15% (does not apply to the Dreyfus Stock Index Fund, Inc.) THE 457(B) GROUP VARIABLE ANNUITY Owning a 457(b) Group Variable AnnuityPolicy The 457(b) Group Variable Annuityis a group annuity policy that is designed for use in eligible deferred compensation plans adopted by governmental employers pursuant to Section 457(b) of the Internal Revenue Code.American Fidelity Assurance Company issues a single policy that acts as a contract between an employer, who is the policyholder on behalf of the participants, and American Fidelity Assurance Company.Any present or future employee of the policyholder can become a participant by investing in the policy.Under the policy, American Fidelity Assurance Company promises to pay income to the participants in the form of annuity payments beginning on a date chosen by the participant.American Fidelity Assurance Company establishes an account for each participant, and the account contains values and reflects activity for the participant.The person upon whose life the annuity payments are based is called the annuitant.If the annuitant dies during the accumulation period, American Fidelity Assurance Company will pay a death benefit to the beneficiary. Assets held under the policy must be held for the exclusive benefit of participants and their beneficiaries under the plan.All liabilities with respect to plan participants and their beneficiaries must be satisfied before any part of the assets and income of the policy will be used for, or diverted to, purposes other than for the exclusive benefit of plan participants and their beneficiaries. Naming a Beneficiary The beneficiary is the person or entity named in accordance with the plan to receive a benefit in the event of a participant's death.If the beneficiary and the annuitant die at the same time, we will assume that the beneficiary died first for purposes of paying any death benefits. Voting Rights Although American Fidelity Assurance Company legally owns the underlying portfolios' shares, we believe that we must get instructions from participants or the policyholders about how to vote the shares when an underlying portfolio company solicits proxies in conjunction with a shareholder vote.When we receive appropriate voting instructions, we will vote all of the shares we own in proportion to those instructions.If we determine that we are no longer required to seek voting instructions, we will vote the shares in our own right. Changes in Policy Terms Any changes to the policy must be made in writing and signed by an authorized officer of American Fidelity Assurance Company. 11 ABOUT THE PARTICIPANT ACCOUNT Purchase Payments Money is invested in the policy when purchase payments are made.Purchase payments can only be made during the accumulation period.Except for the initial purchase payment, purchase payments will be credited to a participant's account within one business day of receipt in our office.In accordance with the plan, the amount of a participant's purchase payments may be increased, decreased or changed at any time.All payment allocations must be in whole percentages.Purchase payments made by or on behalf of a participant must be at least $300 annually, unless we agree to a lesser amount.A participant account will not lapse even if no purchase payments are made during a policy year. Once we receive a minimum initial purchase payment of $25 and the proper enrollment forms, we will (1) issue verification of participation in the policy, and (2) allocate the initial purchase payment according to instructions provided within two business days.If we are unable to complete the initial process within five business days, we will either return the money or get permission to keep it until we obtain all of the necessary information.Purchase payments received by 3:00 p.m., Central Time, will receive same day pricing in determining the number of sub-account accumulation units to credit to a participant account. American Fidelity Assurance Company allocates purchase payments to each participant's account as instructed by the policyholder, in accordance with the terms of the plan.Subsequent purchase payments will be allocated in the same manner unless we receive other instructions.The policyholder, or the participant, if the plan permits, may change allocations among sub-accounts for future purchase payments. Accumulation Units In order to keep track of the value of a participant account during the accumulation period, we use a measurement called an accumulation unit.Every purchase payment increases the number of accumulation units in a participant's account.To determine the number of accumulation units that we should credit to a participant account, we determine the value of the accumulation unit for each sub-account to which the participant allocates purchase payments.Because each sub-account has its own value, the value of the accumulation unit for each of the sub-accounts differs. We calculate the value of accumulation units after the New York Stock Exchange closes and then credit the participant account accordingly.On each day that both the New York Stock Exchange and American Fidelity Assurance Company are open, we determine the value of an accumulation unit for each sub-account by multiplying the accumulation unit value for the previous period by a factor for each sub-account for the current period.The factor for each sub-account is determined by: ● dividing the value of the underlying portfolio share at the end of the current period, including the value of any dividends or gains (or losses) per share for the current period, by the value of an underlying portfolio share for the previous period; and ● subtracting from that amount any mortality and expense risk, administrative, and distribution expense charges. The value of an accumulation unit relating to any sub-account may go up or down from day to day.If a participant allocates purchase payments to any of the variable investment options, the value of his or her participant account will fluctuate depending upon the investment performance of the portfolio(s) corresponding to the sub-account(s) to which the participant has allocated purchase payments.(This is not true if a participant invests solely in the Guaranteed Interest Account.)The value of a participant account also depends on the expenses of the policy and the underlying portfolio. When a purchase payment is made, we credit the appropriate participant account with accumulation units using the accumulation unit value next determined after we receive the purchase payment.The number of accumulation units credited is determined by dividing the amount of the purchase payment allocated to a sub-account by the value of the accumulation unit for that sub-account.When a withdrawal is made, the number of accumulation units in the participant account will decrease.For more information about withdrawals, see the "Withdrawals" information that appears elsewhere in this document. The following example illustrates how we calculate the number of accumulation units that should be credited to a participant account when purchase payments are made. Example On Thursday, we receive an additional purchase payment of $100 designated to a participant account.The participant previously allocated 100% of this amount to The Dreyfus Stock Index Fund sub-account.When the New York Stock Exchange closes on that Thursday, we determine that a sub-account accumulation unit for The Dreyfus Stock Index Fund is valued at $10.75.To determine the increased value of the participant account, we divide $100 by $10.75 and credit the participant account on Thursday night with 9.30 accumulation units of The Dreyfus Stock Index Fund sub-account. 12 RECEIVING PAYMENTS FROM THE ANNUITY Annuity Date In accordance with the plan, an annuity date will be established for each participant, at which time the participant will begin receiving regular monthly income payments (sometimes called distributions) from the annuity.We must be notified of the desired annuity date at least 30 days before annuity payments begin. The earliest annuity date that may be requested for commencement of a participant's annuity payments is 30 days after a participant's effective date.If the policy is issued pursuant to a qualified plan, the annuitant is generally required to select an annuity date that occurs by April 1 of the calendar year following either the calendar year in which the annuitant retires or the calendar year in which the annuitant turns 70-1/2, whichever comes later.Otherwise, the annuity date may not be later than the annuitant's 85th birthday or the maximum date permitted under state law, whichever is earlier.This annuity date may be changed by written request any time before the original annuity date, and at least 30 days before the new annuity date.Please read the plan for other information related to distributions. The duration of a participant's annuity period will impact the amount of the participant's monthly annuity payments.Choosing an early annuity date may increase the duration of a participant's annuity period, which will decrease the amount of the participant's monthly annuity payments.Other material factors that determine the level of annuity benefits are the age of the annuitant, accumulation value of the annuity contract, and type and duration of the annuity option selected. Selecting an Annuity Option Four annuity payment options are available under the policy.In order to receive annuity payments under an annuity option, we must receive notice of the annuity option selected at least 30 days before the annuity date.If an option is based on life expectancy, we will require proof of the payee's date of birth. As permitted by the plan, one of the following annuity options may be chosen.If no annuity option is selected, we will make monthly annuity payments to you in accordance with Option 2 below.We may make other annuity options available from time to time.After annuity payments begin, the annuity option cannot be changed. OPTION 1 Lifetime Only Annuity We will make monthly payments during the life of the annuitant. If this option is elected, payments will stop when the annuitant dies. OPTION 2 Lifetime Annuity with Guaranteed Periods We will make monthly payments for the guaranteed period selected and thereafter, during the life of the annuitant. When the annuitant dies, any amounts remaining under the guaranteed period selected will be distributed to the beneficiary at least as rapidly as they were being paid as of the date of the annuitant's death. The guaranteed period may be 10 years or 20 years. OPTION 3 Joint and Survivor Annuity We will make monthly payments during the joint lifetime of two people, usually husband and wife.Payments will continue during the lifetime of the survivor of those two people and will be computed on the basis of 100%, 66 2/3%, or 50% of the annuity payment in effect originally. If a reduced payment of 66 2/3% or 50% to the surviving annuitant is selected, fixed annuity payments will be equal to 66 2/3% or 50%, as applicable, of the fixed annuity payment during the period while both annuitants were still living.Generally, when an annuity option is based on two lives instead of one, the amount of the monthly annuity income is less during the joint lifetime of the annuitants than it would be otherwise. OPTION 4 Period Certain We will make monthly payments for a specified period. The specified period must be at least 5 years and cannot be more than 30 years. Annuity Payments Annuity payments are paid in monthly installments and will be paid on a fixed basis only.The amount of the first monthly payment depends on the annuity option selected and the age of the annuitant at the time the first payment is due.The participant's adjusted account value will be applied to the applicable annuity table based on the annuity option selected.The policy contains tables indicating the dollar amount of the first fixed monthly payment under each annuity payment option for each $1,000 of value applied.The guaranteed interest rate on all options is 3% compounded annually.We may suspend, defer, or postpone annuity payments as described elsewhere in this document. 13 INVESTMENT OPTIONS When purchase payments are made in connection with the 457(b) Group Variable Annuity, a participant can allocate his or her purchase payments under the policy to our Guaranteed Interest Account, any one or more of Separate Account C's sub-accounts, or both.Each of the sub-accounts corresponds with one of the portfolios listed below.Additional sub-accounts may be available in the future. NAME TYPE OF PORTFOLIO COMPANY INVESTMENT ADVISOR/ SUB-ADVISOR American Fidelity Dual Strategy Fund, Inc. ® (Call 800.662.1106 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:American Fidelity Assurance Company Sub-Advisors:Beck, Mack & Oliver LLC, Quest Investment Management, Inc., The Renaissance Group, LLC, and WEDGE Capital Management LLP American Century Variable Portfolios, Inc. Portfolios available under 457(b) Group Variable Annuity policy: ●VP Balanced Fund ●VP Capital Appreciation Fund ●VP Income & Growth Fund ●VP International Fund (Call 800.345.6488 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:American Century Investment Management, Inc. Sub-Advisor:None BlackRock Variable Series Funds, Inc. Portfolios available under 457(b) Group Variable Annuity policy: ●Basic Value V.I. Fund ● Capital Appreciation V.I. Fund ● Value Opportunities V.I. Fund (Call 800.441.7762 to request portfolio prospectus) Open-end, management investment company offering one or more separate funds available under the 457(b) Group Variable Annuity. Advisor:BlackRock Advisors, LLC Sub-Advisor:BlackRock Investment Management, LLC The Dreyfus Socially Responsible Growth Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end, diversified, management investment company Advisor:The Dreyfus Corporation The Dreyfus Stock Index Fund, Inc. (Call 800.554.4611 to request portfolio prospectus) Open-end management investment company Advisor:The Dreyfus Corporation Index Fund Manager:Mellon Equity Associates (affiliate of The Dreyfus Corporation) Dreyfus Variable Investment Fund Portfolios available under 457(b) Group Variable Annuity policy: ● International Value Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:The Dreyfus Corporation Dreyfus Investment Portfolios Portfolio available under 457(b) Group Variable Annuity policy: ● Technology Growth Portfolio (Call 800.554.4611 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor:The Dreyfus Corporation Vanguard® Variable Insurance Fund Portfolios available under 457(b) Group Variable Annuity policy: ● Balanced Portfolio ● Capital Growth Portfolio ● Small Company Growth Portfolio ● Total Bond Market Index Portfolio (Call 800.210.6348 to request portfolio prospectus) Open-end, management investment company offering one or more portfolios available under the 457(b) Group Variable Annuity. Advisor of Vanguard VIF Balanced Portfolio: Wellington Management, LLC; Sub-Advisor: None Advisor of Vanguard VIF Capital Growth Portfolio: PRIMECAP Management Company; Sub Advisor: None Advisors of Vanguard VIFSmall Company Growth Portfolio: Granahan Investment Management, Inc. and The Vanguard Group, Inc.; Sub-Advisor: None Advisor of Vanguard VIF Total Bond Market Index Portfolio: The VanguardGroup, Inc,; Sub-Advisor: None Shares of each of the portfolio companies are issued and redeemed in connection with investments in and payments under certain variable annuity policies and variable life insurance policies of various life insurance companies which may or may not be affiliated.None of the portfolio companies believe that offering its shares in this manner will be disadvantageous to you.Nevertheless, the board of trustees or the board of directors, as applicable, of each portfolio company intends to monitor events in order to identify any material irreconcilable conflicts that may possibly arise and in order to determine what action, if any, should be taken.If such a conflict were to occur, one or more of the insurance company separate accounts might withdraw their investments from a portfolio company.An irreconcilable conflict might result in the withdrawal of a substantial amount of a portfolio's assets, which could adversely affect such portfolio's net asset value per share. 14 You should read the prospectuses for the portfolios carefully before investing.The prospectuses contain detailed information about the eligible portfolios, including information about deductions from and expenses paid out of the assets of the portfolios.You may request copies of the prospectuses of the portfolios by calling the telephone numbers in the preceding table.You may also request a copy of the Statement of Additional Information of any of the portfolios by calling the telephone numbers in the preceding table, or by contacting us at the address and phone number on the cover of this prospectus. Interests in the Guaranteed Interest Account are not registered under the Securities Act of 1933 because of certain exemptive and exclusionary provisions.The Guaranteed Interest Account also is not registered as an investment company under the Investment Company Act of 1940.Accordingly, neither the Guaranteed Interest Account nor any interests in it are subject to the provisions of these Acts.Disclosures regarding the Guaranteed Interest Account may, however, be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. Substitution At our discretion, we may substitute another eligible investment option for any one of the portfolios available under the 457(b)Group Variable Annuity.If we decide to make a substitution, we will give you notice of our intention. Transfers Upon receipt of proper instructions, and as the plan permits, we will make transfers between any of the investment options to which payments have been allocated.We reserve the right to limit the number of transfers that may be made.All asset transfers made in any one day count as one transfer.We will not be liable for transfers made at a participant's or a policyholder's direction.All transfers must be in whole percentages.Currently, there is no transfer fee; however, we reserve the right, at any time and without prior notice, to end, suspend, or change the transfer privilege, in which case we will provide written notice of any such action. Automatic Dollar Cost Averaging Automatic dollar cost averaging allows a participant to transfer an established amount of money each quarter from one investment option to another.The minimum amount that may be transferred from an investment option in this way is $500.Only one investment option can be used as the source of a transfer.By transferring the same amount on a regular schedule instead of transferring a larger amount at one time, a participant may be less susceptible to the impact of market fluctuations.Automatic dollar cost averaging is only available during the accumulation period.Currently, there is no transfer fee; however, we reserve the right to take into account transfers made under the automatic dollar cost averaging program in determining any transfer fee that is applicable in the future. Asset Rebalancing After a participant allocates his or her money to different investment options, the performance of the different investment options may cause the allocation of the total investment to shift.At the participant's direction, we will automatically rebalance a participant account to return the total investment to the original percentage allocations.If a participant requests our asset rebalancing service, we will make any necessary transfers on the first day after the end of the policy year.Asset rebalancing is only available in the accumulation period. If you participate in asset rebalancing, the transfers made under the program are taken into account in determining any transfer fee; however, no other fees are charged. Frequent Purchases and Redemptions Market timing policies are designed to address the excessive short-term trading of investment company securities that may be harmful to the remaining policy owners.Although market timing by participants is generally not illegal, we are aware that successful market timers may, in some circumstances, make profits at the expense of passive participants who engage in various long-term or passive investment strategies. 15 We have identified the possibility that participants may attempt to use market timing strategies in connection with Separate Account C, which includes variable investment options, as well as a fixed annuity account option.Market timing can be accomplished by switching back and forth between investment options.Market timing can make it very difficult for a portfolio company to manage an underlying portfolio's investments. Frequent transfers may cause a portfolio company to hold more cash than otherwise necessary, disrupt management strategies, increase transaction costs, or affect performance.For these reasons, the policy was not designed for persons who make programmed, large, or frequent transfers. In light of the risk posed to participants and other portfolio investors by market timing, we reserve the right, at any time and without prior notice, to end, suspend, or change the ability of participants to transfer assets between investment options if we detect suspicious transfer activity.In furtherance of this general authority to restrict transfers as described above, and without limiting other actions we may take in the future, we have adopted the following specific restrictions: ● We may impose specific restrictions on transactions for certain investment options, including, but not limited to, the ability to suspend or terminate the offering of an investment option, based on the transfer restriction policies of the underlying portfolios.We may do so to conform to any present or future restriction that is imposed by any portfolio available under this policy. We do not accept telephone transactions. We reserve the right to postpone payment from the Guaranteed Interest Account for a period of up to six months. We have adopted a policy requiring our personnel to maintain a record of all orders received between 2:45 p.m. and 3:00 p.m. Central Time pursuant to individual wire transfer contributions, walk-in withdrawals, and interfund transfer requests received by facsimile, and, when available, electronic transfers through our website.This record is reviewed monthly and any suspicious patterns are reported and subjected to additional review. If a participant attempts to avoid the restrictions on their ability to transfer among investment options by withdrawing funds and reinvesting, the participant will be assessed a withdrawal charge of up to 8% at the time of each withdrawal.While not designed specifically to discourage market timing activities, these expenses have a tendency to discourage them. Although we may exercise our discretion on a case-by-case basis, we anticipate applying our policies regarding frequent purchases and redemptions uniformly in all cases, absent exceptional circumstances, including uniform application to trades that occur through omnibus accounts at any intermediaries. As of the date of this prospectus, we are in the process of enacting a system to allow participants to make inter-fund transfers online.We will notify you after it is in effect, either in a quarterly statement or otherwise.Although our transfer restrictions are designed to prevent excessive transfers, the restrictions are not capable of preventing every potential occurrence of excessive transfer activity, particularly with regard to electronic transfers.We continue to believe, however, that our transfer restrictions provide adequate protection to policy owners and other portfolio investors from the risks generally associated with market timing. 16 EXPENSES Charges and expenses that exist in connection with the 457(b) Group Variable Annuity will reduce a participant1s investment return.You should carefully read this section for information about these expenses. Insurance Charges We pay all of the operating expenses of Separate Account C, and we deduct insurance charges from each participant account.We deduct the insurance charges when we calculate the value of the accumulation units.The insurance charges include: mortality and expense risk; administrative expense; and distribution expense. Mortality and Expense Risk Charge.The mortality and expense risk charge is equal, on an annual basis, to 1.25% of the average daily value of the policy invested in a portfolio, after expenses are deducted.This charge compensates us for all the insurance benefits provided by the policy, including the guarantee of annuity rates, the death benefits, and certain other expenses related to the policy, and for assuming the risk that the current charges will not be sufficient in the future to cover the cost of administering the policy. Administrative Charge.The administrative charge for each participant is equal, on an annual basis, to 0.15% of the average daily value of the participant account invested in a portfolio, after portfolio expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of a participant account invested in a portfolio.This charge is for all the expenses associated with the policy's administration.Some examples of these expenses include:preparing the policy, confirmations, annual reports and statements, maintaining policy records, personnel costs, legal and accounting fees, filing fees, and computer and systems costs. Distribution Expense Charge.The distribution expense charge for each participant is equal, on an annual basis, to 0.10% of the average daily value of the participant account invested in a portfolio, after portfolio expenses are deducted.We may increase this charge, but it will never be more than 0.25% of the average daily value of the participant account invested in a portfolio.This charge compensates us for the costs associated with distributing the policies. Withdrawal Charge Any withdrawals made may be subject to a withdrawal charge that compensates us for expenses associated with selling the 457(b) Group Variable Annuity.The withdrawal charge is a percentage (up to 8%) of the amount withdrawn, as shown in the Fee Table on page 3.We calculate the withdrawal charge at the time of each withdrawal.No withdrawal charge will be applied when a death benefit is paid. Portfolio Expenses In addition to the charges discussed above, there are deductions from, and expenses paid out of, the assets of the portfolios.The portfolio expenses are described in the prospectuses for the portfolios. Taxes If we have to pay state or other governmental entity (e.g., municipalities) premium taxes or similar taxes relating to the policy, we will deduct the amount of the tax from the policy.Some of these taxes are due when the policy is issued; others are due when your annuity payments begin.We pay any premium taxes when they become payable to the states.Premium taxes generally range from 0% to 3.5%, depending on the state. We will also deduct from the policy any income taxes that we incur as a result of the policy.Currently, we are not making any such deductions. 17 WITHDRAWALS If a policyholder's plan permits, a participant may be allowed to withdraw cash from his or her participant account by redeeming all or part of the accumulation units in his or her participant account at any time during the accumulation period, before we begin making annuity payments.After we begin making annuity payments, no withdrawals or redemptions may be made. Any partial withdrawal must be at least $250, although we may make exceptions for unforeseen emergencies, as defined by the plan.The redemption value of a participant account is equal to the value of the accumulation units in the account next computed after we receive the request for withdrawal on a form we accept.The withdrawal charge, if applicable, and any taxes due will be deducted from the amount withdrawn before the participant receives it.We will deduct an equal dollar amount of the money withdrawn pro-rata from each of the participant's investment options. If a participant does not want the withdrawal to come from each of his or her investment options equally, the participant must specify the investment options from which the withdrawals are to be made, using a form we accept.We reserve the right to distribute the full amount of any participant account that, after a withdrawal, has a value of less than $100.We will mail any payment within seven days of receiving an acceptable request for withdrawal unless the payment is suspended, deferred, or postponed, as described elsewhere in this document.Income taxes and certain restrictions may apply to any withdrawal you make. A withdrawal is a redemption of accumulation units.If accumulation units are redeemed, the number of accumulation units in a participant's account will decrease. The reduction in the number of accumulation units will equal the amount withdrawn, divided by the applicable accumulation unit value next computed after we receive the withdrawal request.A participant's request for withdrawal must be submitted to us in writing on a form we accept. In certain instances, we may require additional documents, such as trust instruments, death certificates, appointments as executor or administrator, or certificates of corporate authority.All proper withdrawal requests received before 3:00 p.m., Central Time, will receive same-day pricing. Payments for accumulation units redeemed will be mailed within seven days after we receive request that is in good order; however, we may delay the mailing of a redemption check for recently purchased accumulation units until such time as the payment check has cleared.Additionally, we may suspend, defer, or delay payments as described elsewhere in this document. Suspension of Payments or Transfers We may be required to suspend or postpone payments or withdrawals or transfers for any period when: ● the New York Stock Exchange is closed (other than customary weekend and holiday closings); ● trading on the New York Stock Exchange is restricted; ● an emergency exists as a result of which disposal of the fund shares is not reasonably practicable or we cannot reasonably value the fund shares; or ● during any other period when, by order, the Securities and Exchange Commission permits such suspension or postponement for the protection of owners. We reserve the right to defer payment for a withdrawal or transfer from the Guaranteed Interest Account for the period permitted by law but not for more than six months. DEATH BENEFIT AMOUNT The death benefit amount will be paid within seven days of receipt of proof of death and proper written instructions, unless we suspend, defer, or postpone payments as described elsewhere in this document. 18 Death of Participant Before the Annuity Date If a participant dies prior to the annuity date, the death benefit will be the greater of:(1) the participant's purchase payments, less any withdrawals and withdrawal charges, or (2) the participant's account value, adjusted for taxes determined as of the valuation period during which we receive both proof of death. Death of Annuitant After the Annuity Date If an annuitant dies on or after the annuity date, during the annuity period, any remaining payments under the annuity option elected will continue at least as rapidly as under the method of distribution in effect at the annuitant's death. TAXES The following general tax discussion is not intended as tax advice.Participants should consult their own tax advisors about their circumstances.We have included additional information regarding taxes in the Statement of Additional Information. Tax Treatment of Distributions The rules of the Internal Revenue Code of 1986, as amended (the "Code"), govern the tax treatment of distributions from an eligible deferred compensation plan described under Section 457(b) of the Code (an "Eligible 457(b) Plan").The Code generally provides that a participant in a 457(b) Plan sponsored by a governmental entity will not be taxed on any increase in the value of the participant account until a distribution occurs.Taxes will be due on the amount of any distribution as it is paid to you.If the distribution is an "eligible rollover distribution" as defined in the Code, we are generally required to withhold 20% of the distribution for federal income tax purposes unless a participant elects to make a direct rollover to an eligible retirement plan.You should discuss with a tax advisor the tax implications of a distribution before electing to receive a distribution from the Plan. Distributions The Code limits distributions from a 457(b) plan.Distributions can only be made: ● beginning with the calendar year in which the participant attains age 70-1/2; ● when a participant has a severance of employment; ● when a participant dies; or ● when a participant is faced with an "unforeseeable emergency" (as defined in the plan, pursuant to the Code and Treasury Regulations). An Eligible 457(b) Plan must meet certain rules concerning required minimum distributions that are set forth in the Code.These required minimum distributions are required to begin for a participant by the April 1 of the calendar year following the latest to occur of the participant's attainment of age 70-1/2 or the participant's retirement.The distributions are calculated based on the value of the participant's account and the participant's age. Diversification The Internal Revenue Code provides that the underlying investments for a variable annuity must satisfy certain diversification requirements in order to be treated as an annuity contract.We believe that all of the portfolios are being managed in such a way that they comply with the requirements. 19 Neither the Internal Revenue Code nor the Internal Revenue Service Regulations issued to date provide guidance as to the circumstances under which you, because of the degree of control you exercise over the underlying investments, and not American Fidelity Assurance Company, would be considered the owner of the shares of the portfolios.If you are considered the owner of the portfolios' shares, it will result in the loss of the favorable tax treatment for the policy.It is unknown to what extent under federal tax law owners are permitted to select portfolios, to make transfers among the portfolios or the number and type of portfolios for which owners may select.If any guidance is provided that is considered a new position, then the guidance would generally be applied prospectively.However, if such guidance is a position which is not new, it may be applied retroactively and you, as the owner of the policy, could be treated as the owner of the portfolios. Due to the uncertainty in this area, we reserve the right to modify the policy in an attempt to maintain favorable tax treatment. OTHER INFORMATION American Fidelity Assurance Company We are an Oklahoma stock life insurance company organized in 1960.We are licensed to conduct life, annuity, and accident and health insurance business in 49 states, the District of Columbia, Guam and American Samoa.Our office is located at 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. We have been a wholly owned subsidiary of American Fidelity Corporation since 1974.The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership.The address of both American Fidelity Corporation and Cameron Enterprises A Limited Partnership, is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Separate Account C We established Separate Account C under Oklahoma insurance law in 2002 to hold the assets that underlie the 457(b) Group Variable Annuity.Separate Account C is registered with the SEC as a unit investment trust under the Investment Company Act of 1940; its inception date is June4, 2002.The Separate Account is divided into 16 sub-accounts. We hold Separate Account C's assets in our name on behalf of Separate Account C, and those assets legally belong to us.Under Oklahoma law, however, those assets cannot be charged with liabilities that arise out of any other business that we conduct.All of the income, gains, and losses (realized or unrealized) that result from Separate Account C's assets are credited to or charged against Separate Account C without regard to our other income, gains, and losses.We are obligated to pay all benefits and make all payments under the 457(b) Group Variable Annuity. Underwriter American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The principal business address of American Fidelity Securities, Inc. is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Legal Proceedings There are no pending material legal proceedings affecting us, Separate Account C, or American Fidelity Securities, Inc. Financial Statements Our financial statements and Separate Account C's financial statements are included in our Statement of Additional Information.The cover of this prospectus contains information about how to obtain our Statement of Additional Information. 20 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Offering of the 457(b) Group Variable Annuity 3 Fixed Annuity Payout 3 Underwriter 3 Custodian and Independent Registered Public Accounting Firm 3 Investment Consultant 3 Legal Opinion 3 Financial Statements 3 21 PLACE STAMP HERE American Fidelity Assurance Company P.O. Box 25520 Oklahoma City, OK73125-0520 Attention:Annuity Services Department Please send me the Statement of Additional Information for the following: o457(b) Group Variable Annuity oThe Dreyfus Socially Responsible Growth Fund, Inc. oAmerican Fidelity Dual Strategy Fund, Inc. ® oThe Dreyfus Stock Index Fund, Inc. oAmerican Century Variable Portfolios, Inc. oDreyfus Variable Investment Fund oBlackRock Variable Series Funds, Inc. oDreyfus Investment Portfolios oVanguard® Variable Insurance Fund Name (please print) Address 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2011 This is not a prospectus.This Statement of Additional Information should be read in conjunction with the Prospectus dated May 1, 2011 for the 457(b) Group Variable Annuity. The Prospectus concisely sets forth information that a prospective investor should know before investing.For a copy of the Prospectus, write to us at: call us at: e-mail us at: P.O. Box 25520 Oklahoma City, Oklahoma73125-0520 va.help@af-group.com 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2011 TABLE OF CONTENTS Page General Information and History of American Fidelity Assurance Company 1 Federal Tax Status 1 Offering of the 457(b) Group Variable Annuity 3 Fixed Annuity Payout 3 Underwriter 3 Custodian and Independent Registered Public Accounting Firm 3 Investment Consultant 3 Legal Opinion 3 Financial Statements 3 457(b) Group Variable Annuity issued by American Fidelity Separate Account C and American Fidelity Assurance Company STATEMENT OF ADDITIONAL INFORMATION May 1, 2011 GENERAL INFORMATION AND HISTORY OF AMERICAN FIDELITY ASSURANCE COMPANY American Fidelity Assurance Company, which was organized in Oklahoma in 1960, is a wholly owned subsidiary of American Fidelity Corporation, an insurance holding company. The stock of American Fidelity Corporation is controlled by a family investment partnership, Cameron Enterprises A Limited Partnership, an Oklahoma limited partnership.William M. Cameron and Lynda L. Cameron each own 50% of the common stock of Cameron Associates, Inc., the sole general partner of Cameron Enterprises A Limited Partnership. FEDERAL TAX STATUS NOTE: The following is a description of federal income tax law applicable to annuities in general. You should seek competent tax advice regarding the matters discussed in the Prospectus and this Statement of Additional Information. American Fidelity Assurance Company does not guarantee the tax status of the policies. You bear the complete risk that the policies may not be treated as "annuity contracts" under federal income tax laws. It should be further understood that the following discussion is not exhaustive and that special rules not described herein may be applicable in certain situations. Moreover, no attempt has been made to consider any applicable state or other tax laws. General American Fidelity Assurance Company is taxed as a life insurance company under the Internal Revenue Code (the "Code").For federal income tax purposes, Separate Account C is not a separate entity from American Fidelity Assurance Company and its operations form a part of American Fidelity Assurance Company. Diversification Section 817(h) of the Code imposes certain diversification standards on the underlying assets of variable annuity contracts. The Code provides that a variable annuity contract will not be treated as an annuity contract for any period (and any subsequent period) for which the investments are not adequately diversified in accordance with regulations prescribed by the United States Treasury Department (the "Treasury Department"). Disqualification of the policy as an annuity contract would result in imposition of federal income tax to you with respect to earnings allocable to the policy prior to the receipt of payments under the policy. The Code contains a safe harbor provision which provides that annuity contracts such as the policies meet the diversification requirements if, as of the end of each quarter, the underlying assets meet the diversification standards for a regulated investment company and no more than fifty-five percent (55%) of the total assets consist of cash, cash items, U.S. government securities, and securities of other regulated investment companies. The Treasury Department has issued regulations (including Treas. Reg. § 1.817-5) which establish diversification requirements for the investment portfolios underlying variable contracts such as the policies. The regulations amplify the diversification requirements for variable contracts set forth in the Code and provide an alternative to the safe harbor provision described above. Under the regulations, an investment portfolio will be deemed adequately diversified if: (1) no more than 55% of the value of the total assets of the portfolio is represented by any one investment; (2) no more than 70% of the value of the total assets of the portfolio is represented by any two investments; (3) no more than 80% of the value of the total assets of the portfolio is represented by any three investments; and (4) no more than 90% of the value of the total assets of the portfolio is represented by any four investments. 1 American Fidelity Assurance Company intends that all funds underlying the policies will be managed by the investment advisors in such a manner as to comply with these diversification requirements. The diversification regulations issued by the Treasury Department do not provide guidance regarding the circumstances in which owner control of the investments of Separate Account C will cause the owner to be treated as the owner of the assets of Separate Account C, thereby resulting in the loss of favorable tax treatment for the policy. At this time it cannot be determined whether additional guidance will be provided and what standards may be contained in such guidance. The amount of owner control which may be exercised under the policy is different in some respects from the situations addressed in published rulings issued by the Internal Revenue Service in which it was held that the policy owner was not the owner of the assets of the separate account. It is unknown whether these differences, such as the owner's ability to transfer among investment choices or the number and type of investment choices available, would cause the owner to be considered as the owner of the assets of Separate Account C resulting in the imposition of federal income tax to the owner with respect to earnings allocable to the policy prior to receipt of payments under the policy. In the event any forthcoming guidance or ruling is considered to set forth a new position, such guidance or ruling will generally be applied only prospectively. However, if such ruling or guidance was not considered to set forth a new position, it may be applied retroactively resulting in the owner being retroactively determined to be the owner of the assets of Separate Account C. Due to the uncertainty in this area, American Fidelity Assurance Company reserves the right to modify the policy in an attempt to maintain favorable tax treatment. Section 457(b) Plan Federal Tax Status Section 457 of the Code allows employees and independent contractors of state and local governments and tax-exempt organizations to defer a portion of their salaries or compensation to retirement years without paying current income tax on either the deferrals or the earnings on the deferrals.Because all of the contributions to the participant accounts are made on a pre-tax basis, all distributions will be subject to federal income tax unless the distribution is rolled over to a qualified retirement plan, a Section 403(b) plan, a traditional IRA, another governmental Section 457(b) plan in a direct rollover, or a governmental defined benefit plan to purchase permissive service credits.A distribution may be converted directly to a Roth IRA, subject to certain restrictions in 408A, but will be subject to federal income tax.You should seek competent advice about the tax consequences of any distributions. Income Tax Withholding All distributions from governmental 457(b) plans except distributions rolled over in a direct rollover are includible in the gross income of the participant when distributed, and will be subject to federal income tax withholding pursuant to Section 3405 of the Code. Generally, federal income tax is withheld from periodic payments at the same rate as wages and at the rate of 10% from non-periodic payments that are not considered "eligible rollover distributions." The participant may elect not to have taxes withheld or to have withholding done at a different rate unless the distribution is an eligible rollover distribution.Participants are liable for payment of any federal income tax payable on a distribution and those who elect not to have withholding made or who elect to have withholding done at a different rate are still required to pay the full amount of any tax owed.Participants may also be subject to penalties under the estimated tax payment rules if withholding and estimated tax payments are not sufficient.Participants who do not provide a social security number or other taxpayer identification number will not be permitted to elect out of withholding.Additionally, United States citizens residing outside of the country, or United States legal residents temporarily residing outside the country, are subject to different withholding rules and cannot elect out of withholding. There is a mandatory 20% withholding for eligible rollover distributions that are eligible for rollover to qualified retirement plans, Section 403(b) plans, traditional IRAs, and governmental Section 457 plans but that are not directly rolled over.Eligible rollover distributions are any non-periodic distributions that are not: (a) a series of substantially equal periodic payments made at least annually for the life or life expectancy of the participant or joint and last survivor expectancy of the participant and a designated beneficiary, or for a specified period of ten years or more; (b) distributions which are required minimum distributions; or (c) distributions made in the event of an unforeseeable emergency as defined in regulations issued by the Treasury Department.An eligible rollover distribution that is distributed to the participant is eligible to be rolled over to an "eligible retirement plan" if the rollover is completed within 60 days of receipt of the eligible rollover distribution by the participant.An eligible rollover distribution other than a direct rollover is subject to the 20% withholding and any withheld amount not rolled over will be recognized as taxable income.Any federal income tax withheld will be applied against the participant's federal income tax liability for the year of distribution and is available for refund.Participants should consult their own tax counsel or other tax advisor regarding withholding requirements. 2 Penalty Tax on Distributions Attributed to Rollovers Generally, in addition to ordinary income tax, a penalty equal to 10% of the amount of any payment will apply to any distribution received from the 457(b) Group Variable Annuity to the extent attributable to a rollover to a qualified plan, an IRA, or a 403(b) plan, if received by the participant before the age of 59-1/2, except by reason of death, disability, or as part of a series of payments for life or life expectancy or other exceptions which may apply. OFFERING OF THE 457(b) GROUP VARIABLE ANNUITY American Fidelity Separate Account C offers the 457(b) Group Variable Annuity primarily to public school educators in grades K-12 (including school administrators and staff) in order to address their retirement savings and other insurance product needs.This is accomplished by our sales representatives meeting directly with such educators. FIXED ANNUITY PAYOUT The dollar amount of each fixed annuity payment will be at least as great as that determined in accordance with the annuity table that corresponds with the annuity option selected.The fixed annuity provides an annual guaranteed interest rate on all annuity options. UNDERWRITER American Fidelity Securities, Inc., a wholly owned subsidiary of American Fidelity Assurance Company, is the principal underwriter for the annuity policies and acts as the distributor of the policies.The policies are offered on a continuous basis.The aggregate underwriting commissions paid to and retained by American Fidelity Securities in connection with Separate Account C for 2010, 2009 and 2008 were $40,171, $22,562 and $19,820, respectively. CUSTODIAN AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The name and address of the person who maintains physical possession of the accounts, books, and other documents of American Fidelity Separate Account C required by Section 31(a) of the Investment Company Act of 1940 is David R. Carpenter, Executive Vice President and Treasurer, American Fidelity Assurance Company, 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. The financial statements of American Fidelity Separate Account C and American Fidelity Assurance Company included in this Statement of Additional Information have been audited by KPMG LLP, Independent Registered Public Accounting Firm, as set forth in its reports appearing below.KPMG's report on American Fidelity Assurance Company refers to a change to the method of evaluating other-than-temporary impairments in 2009. KPMG LLP's address is 210 Park Avenue, Suite 2850, Oklahoma City, Oklahoma 73102. INVESTMENT CONSULTANT Asset Services Company, L.L.C., 5100 N. Classen Blvd., Suite 600, Oklahoma City, Oklahoma 73118, acts as an investment consultant for the registrant and American Fidelity Assurance Company.Under the investment consultant agreement, from time to time, Asset Services provides certain reports and information to Separate Account C and American Fidelity Assurance Company.Asset Services is an indirect subsidiary of American Fidelity Corporation, which owns 100% of American Fidelity Assurance Company. American Fidelity Assurance Company pays any compensation payable to Asset Services for services provided to Separate Account C.No such compensation has been paid to Asset Services during the last three years. LEGAL OPINION McAfee & Taft A Professional Corporation, Oklahoma City, Oklahoma, has provided advice on certain matters relating to the federal securities and income tax laws in connection with the policies. FINANCIAL STATEMENTS Following are the financial statements of Separate Account C and American Fidelity Assurance Company.The financial statements of American Fidelity Assurance Company should be considered only as bearing upon the ability of American Fidelity Assurance Company to meet its obligations under the policies; they should not be considered as bearing on the investment performance of the assets held in Separate Account C. 3 AMERICAN FIDELITY SEPARATE ACCOUNTC Financial Statements December31, 2010 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG LLP 210 Park Avenue, Suite 2850 Oklahoma City, OK73102-5683 Report of Independent Registered Public Accounting Firm Board of Directors American Fidelity Assurance Company, and Contract Owners American Fidelity Separate AccountC: We have audited the accompanying statement of assets and liabilities of the Socially Responsible Growth, Stock Index, Growth and Income, Small Company Stock, International Value, Technology Growth, Value Opportunities V.I., Basic Value V.I., Global Allocation V.I., Capital Appreciation V.I., Large Cap Growth V.I., VP Balanced, VP Capital Appreciation, VP Income and Growth, VP Ultra, VP International Value, Dual Strategy Fund, Total Bond Market Index, VNG Balanced, VNG Small Company, and VNG Capital Growth segregated subaccounts of American Fidelity Separate AccountC (AccountC) as of December31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years or periods in the two-year period then ended, and financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of AccountC's management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and the financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Investments owned at December31, 2010 were verified by confirmation with the underlying funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the aforementioned segregated subaccounts of American Fidelity Separate AccountC as of December31, 2010, and the results of their operations for the year then ended, the changes in their net assets for each of the years or periods in the two-year period then ended, and financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S.generally accepted accounting principles. February15, 2011 KPMG LLC KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity. AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Assets and Liabilities December 31, 2010 Segregated subaccounts Socially Responsible Stock International Technology Growth Index Value Growth Investments: Dreyfus Socially Responsible Growth Fund, Inc. (15,372 shares at net asset value of $29.90 per share) (cost $391,756) $ Dreyfus Stock Index Fund (197,075 shares at net asset value of $29.67 per share) (cost $5,638,617) Dreyfus International Value Portfolio (122,936 shares at net asset value of $11.21 per share) (cost $1,539,217) Dreyfus Technology Growth Portfolio (37,040 shares at net asset value of $12.98 per share) (cost $344,467) Total assets Total liabilities - Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. (Continued) 2 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Assets and Liabilities December 31, 2010 Segregated subaccounts Value Opportunities V.I. Basic Value V.I. Global Allocation V.I. Capital Appreciation V.I. Investments: BlackRock Variable Series Funds: Value Opportunities V.I. Fund (225,421 shares at net asset value of $17.66 per share) (cost $3,994,818) $ Basic Value V.I. Fund (321,488 shares at net asset value of $11.94 per share) (cost $4,001,213) Global Allocation V.I. Fund (2,250 shares at net asset value of $16.15 per share) (cost $34,034) Capital Appreciation V.I. Fund (3,515 shares at net asset value of $8.59 per share) (cost $25,218) Total assets Total liabilities - Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. (Continued) 3 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Assets and Liabilities December 31, 2010 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Investments: American Century Variable Portfolios: VP Balanced (158,019 shares at net asset value of $6.30 per share) (cost $1,008,849) $ VP Capital Appreciation (75,322 shares at net asset value of $14.14 per share) (cost $780,319) VP Income and Growth (107,498 shares at net asset value of $6.05 per share) (cost $660,373) VP International Value (77,680 shares at net asset value of $8.56 per share) (cost $613,774) American Fidelity Dual Strategy Fund, Inc. (126,805 shares at net asset value of $10.17 per share) (cost $1,199,095) Total assets Total liabilities - Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. (Continued) 4 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Assets and Liabilities December 31, 2010 Segregated subaccounts Total Bond VNG VNG Small VNG Capital Market Index Balanced Company Growth Investments: Vanguard Total Bond Market Index (114,123 shares at net asset value of $12.06 per share) (cost $1,315,770) $ Vanguard Balanced (171,157 shares at net asset value of $18.70 per share) (cost $2,997,368) Vanguard Small Company (112,140 shares at net asset value of $17.68 per share) (cost $1,550,645) Vanguard Capital Growth (6,131 shares at net asset value of $16.38 per share) (cost $86,477) Total assets Total liabilities - Net assets $ Accumulation units outstanding Accumulation unit value $ See accompanying notes to financial statements. 5 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Operations Year ended December 31, 2010 Segregated subaccounts Socially Growth Responsible Stock and International Technology Growth Index Income Value Growth Net investment income (loss): Investment income distribution from underlying mutual fund $ - Less expenses: Mortality and risk Administration Distribution Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund - Proceeds from sales Cost of investments sold Net realized gain (loss) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year - Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations $ See accompanying notes to financial statements. (Continued) 6 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Operations Year ended December 31, 2010 Segregated subaccounts Value Capital Opportunities V.I. Basic Value V.I. Large Cap Growth V.I. Global Allocation V.I. Appreciation V.I. Net investment income (loss): Investment income distribution from underlying mutual fund $ 15 57 Less expenses: Mortality and risk Administration 19 18 Distribution 13 12 Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund - Proceeds from sales 18 Cost of investments sold 18 Net realized gain (loss) on investments sold - Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year - - Change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. (Continued) 7 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Operations Year ended December 31, 2010 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Net investment income (loss): Investment income distribution from underlying mutual fund $ - Less expenses: Mortality and risk Administration Distribution Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund - Proceeds from sales Cost of investments sold Net realized gain (loss) on investments sold Net realized gains (losses) on investments Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year Change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations $ See accompanying notes to financial statements. (Continued) 8 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Operations Year ended December 31, 2010 Segregated subaccounts Total Bond VNG VNG Small VNG Capital Market Index Balanced Company Growth Net investment income (loss): Investment income distribution from underlying mutual fund $ - Less expenses: Mortality and risk Administration 50 Distribution 34 Total expenses Net investment income (loss) Realized gains (losses) on investments: Realized gains distributions from underlying mutual fund - - - Proceeds from sales 4 Cost of investments sold 4 Net realized gain (loss) on investments sold - Net realized gains (losses) on investments - Unrealized appreciation (depreciation) on investments, end of year Unrealized appreciation (depreciation) on investments, beginning of year - Change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations $ See accompanying notes to financial statements. 9 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2010 Segregated subaccounts Socially Growth Responsible Stock and International Technology Growth Index Income Value Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ - See accompanying notes to financial statements. (Continued) 10 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2010 Segregated subaccounts Value Opportunities Basic Large Cap Global Capital V.I. Value V.I. Growth V.I. Allocation V.I. Appreciation V.I. Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year - - Net assets, end of year $ - See accompanying notes to financial statements. (Continued) 11 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2010 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. (Continued) 12 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2010 Segregated subaccounts Total Bond VNG VNG Small VNG Capital Market Index Balanced Company Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments - Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year - Net assets, end of year $ See accompanying notes to financial statements. 13 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2009 Segregated subaccounts Socially Growth Responsible Stock and International Technology Growth Index Income Value Growth Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. (Continued) 14 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2009 Segregated subaccounts Value Opportunities Basic Large Cap V.I. Value V.I. Growth V.I. Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. (Continued) 15 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2009 Segregated subaccounts VP VP VP Dual VP Capital Income and International Strategy Balanced Appreciation Growth Value Fund Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. (Continued) 16 AMERICAN FIDELITY SEPARATE ACCOUNT C Statement of Changes in Net Assets Year ended December 31, 2009 Segregated subaccounts Total Bond VNG VNG Small Market Index Balanced Company Increase (decrease) in net assets from operations: Net investment income (loss) $ Net realized gains (losses) on investments Unrealized appreciation (depreciation) during the year Net increase (decrease) in net assets from operations Contract transactions: Net purchase payments received Withdrawal of funds Net increase (decrease) in net assets from contract transactions Increase (decrease) in net assets Net assets, beginning of year Net assets, end of year $ See accompanying notes to financial statements. 17 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 Socially Responsible Growth Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.81% 0.90% 0.71% 0.47% 0.09% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 13.11% 31.77% (35.40)% 6.18% 7.58% Stock Index Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.90% 2.16% 2.21% 1.81% 1.76% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 13.13% 24.46% (38.08)% 3.69% 13.78% Growth and Income Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) 0.43% 1.35% 0.70% 0.79% 0.80% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) **** 26.87% (41.30)% 6.83% 12.81% Small Company Stock Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) -% -% -% -% -% Expenses as a percent of average net assets (2) -% -% -% 1.50% 1.50% Total return (3) -% -% -% *** 9.32% International Value Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.73% 3.75% 2.23% 1.28% 1.05% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 2.90% 29.02% (38.26)% 2.60% 20.78% See accompanying notes to financial statements. (Continued) 18 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 Technology Growth Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) -% 0.42% -% -% -% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 28.01% 55.32% (42.06)% 13.02% 2.74% Value Opportunities V.I. Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.59% 0.79% 0.88% 0.37% 0.37% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 26.78% 26.43% (40.94)% (2.37)% 11.14% Basic Value V.I. Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.80% 2.40% 2.86% 1.87% 2.20% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 11.13% 29.19% (37.71)% 0.30% 20.05% Large Cap Growth V.I. 2007** Net assets $ - - Accumulation unit value $ - - Number of accumulation units outstanding - - Investment income as a percent of average net assets (1) 0.01% 0.77% 0.74% 0.49% -% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% -% Total return (3) **** 24.92% (41.59)% 9.74% -% Global Allocation V.I. 2010* 2007* Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) 1.66% -% -% -% -% Expenses as a percent of average net assets (2) 1.50% -% -% -% -% Total return (3) 14.19% -% -% -% -% See accompanying notes to financial statements. (Continued) 19 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 Capital Appreciation V.I. 2010* 2007* Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) 0.25% -% -% -% -% Expenses as a percent of average net assets (2) 1.50% -% -% -% -% Total return (3) 24.79% -% -% -% -% VP Balanced Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.94% 5.15% 2.44% 1.80% 1.60% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 9.97% 13.77% (21.52)% 3.38% 7.99% VP Capital Appreciation Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) -% 0.69% -% -% -% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 29.34% 35.03% (46.99)% 43.63% 15.48% VP Income and Growth Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.59% 4.63% 1.78% 1.66% 1.46% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 12.45% 16.33% (35.56)% (1.56)% 15.34% VP Ultra Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) -% -% -% -% -% Expenses as a percent of average net assets (2) -% -% -% 1.50% 1.50% Total return (3) -% -% -% *** (4.72)% (Continued) See accompanying notes to financial statements. 20 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 VP International Value Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.18% 1.70% 0.71% 0.47% 1.21% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 11.60% 31.77% (45.65)% 16.30% 23.16% Dual Strategy Fund Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 1.35% 1.88% 1.73% 1.38% 1.37% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 16.96% 23.15% (39.52)% 8.27% 8.26% Total Bond Market Index Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 3.11% 3.81% 3.72% 3.47% 3.26% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 4.91% 1.27% 3.66% 5.39% 2.76% VNG Balanced Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 2.76% 3.99% 3.10% 2.23% 1.57% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 9.36% 21.07% (23.73)% 6.75% 13.25% VNG Small Company Net assets $ Accumulation unit value $ Number of accumulation units outstanding Investment income as a percent of average net assets (1) 0.31% 0.95% 0.55% 0.38% 0.21% Expenses as a percent of average net assets (2) 1.50% 1.50% 1.50% 1.50% 1.50% Total return (3) 29.83% 37.30% (40.37)% *** 8.57% See accompanying notes to financial statements. (Continued) 21 AMERICAN FIDELITY SEPARATE ACCOUNT C Financial Highlights December 31 VNG Capital Growth 2010* Net assets $ - Accumulation unit value $ - Number of accumulation units outstanding - Investment income as a percent of average net assets (1) -% -% -% -% -% Expenses as a percent of average net assets (2) 1.50% -% -% -% -% Total return (3) 21.14% -% -% -% -% * This segregated subaccount was added as an investment option on May 1, 2010. Investment income and expense ratios are annualized and total return is not annualized. ** These segregated subaccounts were added as investment options on May 1, 2007. Investment income and expense ratios are annualized and total return is not annualized. *** Total return is not presented as these segregated subaccounts were terminated on May 1, 2007. **** Total return is not presented as these segregated subaccounts were terminated on May 1, 2010. These amounts represent the dividends, excluding distributions of capital gains, received by the sub-account from the underlying mutual fund divided by the average net assets. These ratios represent the annualized contract expenses of the separate account, consisting primarily of mortality and expense charges and administrative charges. The ratios include only those expenses that result in a direct reduction to unit values. Charges made directly to contract owner accounts through the redemption of units and expenses of the underlying fund are excluded. The total return for the period indicated, including changes in the value of the underlying fund, reflects deductions for all items included in the expense ratio. The total return does not include any expenses assessed through the redemption for units. Inclusion of these expenses in the calculation would result in a reduction in the total return presented. See accompanying notes to financial statements. (Continued) 22 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2010 Summary of Significant Accounting Policies (a) General American Fidelity Separate AccountC (AccountC) is a separate account of American Fidelity Assurance Company (AFA) and is registered as a unit investment trust under the Investment Company Act of 1940, as amended. The inception date of AccountC was June4, 2002; however, no purchases occurred until operations commenced in September2002. The assets of each of the segregated subaccounts are held for the exclusive benefit of the variable annuity contract owners and are not chargeable with liabilities arising out of the business conducted by any other account or by AFA. Contract owners allocate their variable annuity purchase payments to one or more of the segregated subaccounts. Such payments are then invested in the various funds underlying the subaccounts (collectively referred to as the Funds). Effective May1, 2010, Account C added Global Allocation V.I., Capital Appreciation V.I., and VNG Capital Growth segregated subaccounts as options available to contract owners and segregated subaccounts Large Cap Growth V.I. and Growth and Income were terminated. Effective May1, 2007, AccountC added Large Cap Growth V.I. segregated subaccount and discontinued VP Ultra and Small Company Stock segregated subaccounts as options available to contract owners. One of AccountC's subaccounts, the American Fidelity Dual Strategy Fund, Inc., is a mutual fund sponsored by AFA. (b) Investments Investments in shares of the Funds are stated at fair value, which is the net asset value per share as determined daily by the Funds. Transactions are recorded on a trade-date basis by the Funds. Income from dividends and gains from realized gain distributions are recorded on the ex-distribution date. Realized gains and losses from investment transactions and unrealized appreciation or depreciation of investments are determined on the average cost basis. AccountC groups its financial assets measured at fair value in threelevels, based on inputs and assumptions used to determine the fair value. These levels are as follows: Level1- quoted prices in active markets for identical securities. Level2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level3 - significant unobservable inputs (including AccountC's own assumptions used to determine the fair value of investments). There were no transfers of securities from Level 1 to Level 2 or vice versa throughout the year. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. (Continued) 23 The following table summarizes the inputs used to value AccountC's net assets as of December31, 2010: Level 1 - Quoted prices $ 27,377,291 Level 2 - Other significant observable inputs - Level 3 - Significant unobservable inputs - Total $ 27,377,291 (c) Income Taxes AccountC is not taxed separately because the operations of AccountC are part of the total operations of AFA. AFA files its federal income tax returns under sections of the Internal Revenue Code (theCode) applicable to life insurance companies. AccountC will not be taxed as a "regulated investment company" under subchapter M of the Code. Based on this, no charge is being made currently to AccountC for federal income taxes. AFA will review periodically the status of this policy in the event of changes in the tax law. A charge may be made in future years for any federal income taxes that would be attributable to the contracts. Account C recognizes and measures unrecognized tax positions in accordance with Financial Accounting Standards Board, ASC 740, Income Taxes. AccountC has no unrecognized tax positions at December31, 2010. As of December31, 2010, Account C has no accrued interest and penalties related to unrecognized tax positions. Account C would recognize interest accrued related to unrecognized tax positions in interest expense and penalties accrued in operating expense, should they occur. The tax years 2007 through 2010 remain open to examination by the major taxing jurisdictions to which Account C is subject. Account C, as a part of AFA, is not currently under examination by any taxing authority and does not expect any material changes to its unrecognized tax positions within the next twelvemonths. (d) Annuity Reserves Annuity reserves are computed for currently payable contracts according to the Progressive Annuity Mortality Table. The assumed interest rate is 3.5% unless the annuitant elects otherwise, in which case the rate may vary from 0% to 5.0% as regulated by the laws of the respective states. Charges to annuity reserves for mortality and expense risks experience are reimbursed to AFA if the reserves required are less than originally estimated. If additional reserves are required, AFA reimburses AccountC. At December31, 2010, there were no contract owners who had elected the variable annuity method of payout. Accordingly, AccountC held no annuity reserves at December31, 2010. (Continued) 24 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2010 (e) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increase and decrease in net assets from operations during the reporting period. Actual results could differ from those estimates. Variable Annuity Contracts AFA manages the operations of AccountC and assumes certain mortality and expense risks under the variable annuity contracts. Administrative fees are equal to 0.0004110% of the Funds' daily net assets (0.15% per annum). Distribution fees are equal to 0.0002740% (0.10% per annum). Mortality and expense fees are equal to 0.0034247% of the Funds' daily net assets (1.25% per annum). During the accumulation period, contract owners may partially or totally withdraw from AccountC by surrendering a portion or all of their accumulation units. The Code may limit certain withdrawals based upon age, disability, and other factors. When contract owners withdraw, they receive the current value of their accumulation units, less applicable withdrawal charges. These withdrawal charges, assessed through the redemption of units, range from 8% in policy years one through five to 0% beginning in policy year eleven. All such fees were paid to AFA. Unit Activity from Contract Transactions Transactions in units for each segregated subaccount for the years ended December31, 2010 and 2009 were as follows: 2010 - Segregated subaccounts Socially Responsible Stock Growth International Technology Growth Index and Income Value Growth Accumulation units: Outstanding, beginning of year 26,568 337,272 36,256 69,237 25,757 Increase for purchase payments received 6,990 83,352 7,369 17,750 7,148 Decrease for withdrawal of funds Outstanding, end of year 32,152 399,626 - 81,706 30,349 (Continued) 25 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2010 2010 - Segregated subaccounts Value Global Capital Opportunities Basic Large Cap Allocation Appreciation V.I. Value V.I. Growth V.I. V.I. V.I. Accumulation units: Outstanding, beginning of year 189,099 200,128 32,290 - - Increase for purchase payments received 44,222 44,620 11,162 3,190 2,721 Decrease for withdrawal of funds Outstanding, end of year 222,635 234,937 - 3,182 2,420 2010 - Segregated subaccounts VP VP VP Dual VP Capital Income International Strategy Balanced Appreciation and Growth Value Fund Accumulation units: Outstanding, beginning of year 58,811 33,407 36,371 31,960 82,468 Increase for purchase payments received 12,496 13,097 12,903 9,247 22,727 Decrease for withdrawal of funds Outstanding, end of year 67,418 44,856 48,222 38,513 96,212 2010 - Segregated subaccounts Total Bond VNG VNG Small VNG Capital Market Index Balanced Company Growth Accumulation units: Outstanding, beginning of year 77,222 199,254 119,772 - Increase for purchase payments received 39,640 73,235 42,084 8,749 Decrease for withdrawal of funds (4,119) (21,919) (8,698) (459) Outstanding, end of year 112,743 250,570 153,158 8,290 2009 - Segregated subaccounts Socially Responsible Stock Growth International Technology Growth Index and Income Value Growth Accumulation units: Outstanding, beginning of year 21,428 255,047 29,013 51,163 21,419 Increase for purchase payments received 5,933 97,567 8,322 20,747 8,323 Decrease for withdrawal of funds Outstanding, end of year 26,568 337,272 36,256 69,237 25,757 (Continued) 26 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2010 2009 - Segregated subaccounts Value Opportunities Basic Large Cap V.I. Value V.I. Growth V.I. Accumulation units: Outstanding, beginning of year 139,903 153,102 15,236 Increase for purchase payments received 56,574 55,254 17,861 Decrease for withdrawal of funds (7,378) (8,228) (807) Outstanding, end of year 189,099 200,128 32,290 2009 - Segregated subaccounts VP VP VP Dual VP Capital Income International Strategy Balanced Appreciation and Growth Value Fund Accumulation units: Outstanding, beginning of year 48,719 19,993 26,564 19,866 65,498 Increase for purchase payments received 12,550 14,474 12,127 13,599 20,501 Decrease for withdrawal of funds Outstanding, end of year 58,811 33,407 36,371 31,960 82,468 (Continued) 27 AMERICAN FIDELITY SEPARATE ACCOUNT C Notes to Financial Statements December31, 2010 2009 - Segregated subaccounts Total Bond VNG VNG Small Market Index Balanced Company Accumulation units: Outstanding, beginning of year 50,796 146,983 74,516 Increase for purchase payments received 29,267 70,309 51,285 Decrease for withdrawal of funds (2,841) (18,038) (6,029) Outstanding, end of year 77,222 199,254 119,772 Subsequent Events AccountC has evaluated subsequent events through the date the financial statements were issued. (Continued) 28 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Financial Statements December31, 2010 and 2009 (With Report of Independent Registered Public Accounting Firm Thereon) KPMG LLP 210 Park Avenue, Suite 2850 Oklahoma City, OK73102-5683 Report of Independent Registered Public Accounting Firm The Board of Directors American Fidelity Assurance Company: We have audited the accompanying consolidated balance sheets of American Fidelity Assurance Company and subsidiaries (theCompany) as of December31, 2010 and 2009, and the related consolidated statements of income, stockholder's equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2010. In connection with our audits of the consolidated financial statements, we have also audited the financial statement schedulesIII and IV for each of the years in the three-year period ended December31, 2010. These consolidated financial statements and financial statement schedules are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedules based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of American Fidelity Assurance Company and subsidiaries as of December31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December31, 2010, in conformity with U.S.generally accepted accounting principles. Also, in our opinion, the related financial statement schedules, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. As described in note1 to the consolidated financial statements, the Company changed its method of evaluating other-than-temporary impairments of debt securities due to the adoption of new requirements issued by the Financial Accounting Standards Board (FASB), effective in 2009. April14, 2011 KPMG LLP KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative ("KPMG International"), a Swiss entity. AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and 2009 (In thousands, except per share amounts) Assets Investments: Fixed maturities available-for-sale, at fair value (amortized cost of $2,109,585 and $1,964,559 in 2010 and 2009, respectively) $ 2,130,513 1,901,457 Equity securities available-for-sale, at fair value: Preferred stocks (cost of $300 in 2010 and 2009) 57 112 Common stocks (cost of $19,724 and $18,666 in 2010 and 2009, respectively) 25,661 23,861 Trading investments 682,571 622,604 Derivative in funds withheld under reinsurance contract - 21,404 Mortgage loans on real estate, net 324,133 320,837 Investment real estate, at cost (less accumulated depreciation of $37 and $30 in 2010 and 2009, respectively) 2,601 2,608 Policy loans 28,070 28,126 Short-term and other investments 23,849 45,169 3,217,455 2,966,178 Cash 62,038 77,751 Accrued investment income 32,856 29,576 Accounts receivable: Uncollected premiums 57,299 58,500 Reinsurance receivable 930,668 895,634 Other 12,721 9,987 1,000,688 964,121 Deferred policy acquisition costs 488,521 452,035 Other assets 19,811 3,069 Separate account assets 382,457 322,002 Total assets $ 5,203,826 4,814,732 See accompanying notes to consolidated financial statements. (Continued) 2 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2010 and 2009 (In thousands, except per share amounts) Liabilities and Stockholder's Equity Policy liabilities: Reserves for future policy benefits: Life and annuity $ 941,755 914,263 Accident and health 543,252 487,840 Unearned premiums 5,226 5,279 Benefits payable 130,242 119,037 Funds held under deposit administration contracts 1,015,336 930,742 Other policy liabilities 144,106 140,453 2,779,917 2,597,614 Other liabilities: Funds withheld under reinsurance contract 684,551 667,429 Derivative in funds withheld under reinsurance contract 26,123 - Deferred income tax liability 95,035 56,347 General expenses, taxes, licenses and fees payable, and other liabilities 135,342 178,938 941,051 902,714 Notes payable 482,766 464,800 Separate account liabilities 382,457 322,002 Total liabilities 4,586,191 4,287,130 Stockholder's equity: Common stock, par value $10 per share. Authorized, issued, and outstanding, 250,000 shares 2,500 2,500 Additional paid-in capital 31,538 31,538 Accumulated other comprehensive gain (loss) 17,305 (37,760) Retained earnings 566,292 531,324 Total stockholder's equity 617,635 527,602 Commitments and contingencies (notes 7, 9, 11, 12, and 14) Total liabilities and stockholder's equity $ 5,203,826 4,814,732 See accompanying notes to consolidated financial statements. 3 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Income Years ended December 31, 2010, 2009, and 2008 (In thousands, except per share amounts) Insurance revenues: Premiums: Life and annuity $ 56,104 47,073 37,516 Accident and health 575,834 562,434 572,016 631,938 609,507 609,532 Investment revenues: Net investment income 109,921 102,869 98,537 Realized investment gains (losses) 58,044 28,682 (83,859) Impairment losses recognized in earnings (10,018) (7,346) (7,812) Other revenues, net 14,718 (1,677) 30,129 Total revenues 804,603 732,035 646,527 Benefits: Benefits paid or provided: Life and annuity 26,597 21,878 23,628 Accident and health 300,514 273,370 284,923 Interest credited to funded contracts 41,628 39,529 37,457 Increase in reserves for future policy benefits: Life and annuity (net of increase in reinsurance reserves ceded of $12,588, $16,758, and $13,190 in 2010, 2009, and 2008, respectively) 14,904 13,238 4,282 Accident and health (net of increase in reinsurance reserves ceded of $20,914, $33,591, and $8,824 in 2010, 2009, and 2008, respectively) 36,226 16,620 41,986 Change in fair value of derivative in funds withheld under reinsurance contract 47,527 27,394 (56,300) 467,396 392,029 335,976 Expenses: Selling costs 120,458 127,334 143,463 Other operating, administrative, and general expenses 108,541 105,404 100,522 Taxes, other than federal income taxes, and licenses and fees 17,264 17,051 15,426 Increase in deferred policy acquisition costs (36,486) (11,189) (27,370) 209,777 238,600 232,041 Total benefits and expenses 677,173 630,629 568,017 Income before income tax expense 127,430 101,406 78,510 Income tax expense: Current 33,424 42,763 20,360 Deferred 9,038 (9,880) 5,669 42,462 32,883 26,029 Net income $ 84,968 68,523 52,481 Basic net income per share $ 340 274 210 See accompanying notes to consolidated financial statements. 4 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Stockholder's Equity and Comprehensive Income (Loss) Years ended December 31, 2010, 2009, and 2008 (In thousands) Accumulated Additional other Total Common paid-in comprehensive Retained stockholder's stock capital income (loss) earnings equity Balance, December 31, 2007 $ 2,500 31,538 (10,675) 451,444 474,807 Comprehensive income (loss): Net income - - - 52,481 52,481 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - (103,173) - (103,173) Comprehensive loss (50,692) Dividends paid - - - (16,124) (16,124) Balance, December 31, 2008 2,500 31,538 (113,848) 487,801 407,991 Comprehensive income (loss): Net income - - - 68,523 68,523 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - 76,088 - 76,088 Comprehensive income 144,611 Dividends paid - - - (25,000) (25,000) Balance, December 31, 2009 2,500 31,538 (37,760) 531,324 527,602 Comprehensive income: Net income - - - 84,968 84,968 Net change in unrealized holding loss on investments available- for-sale, net of reclassification adjustment, net of tax - - 55,065 - 55,065 Comprehensive income 140,033 Dividends paid - - - (50,000) (50,000) Balance, December 31, 2010 $ 2,500 31,538 17,305 566,292 617,635 See accompanying notes to consolidated financial statements. 5 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009, and 2008 (In thousands) Cash flows from operating activities: Net income $ 84,968 68,523 52,481 Adjustments to reconcile net income to net cash provided by operating activities: Provision for depreciation 7 8 5 Accretion of discount on investments (6,460) (9,101) (9,256) Realized (gains) losses on investments (11,724) (4,764) 16,388 Net purchases, sales, and maturities of trading investments (9,120) (30,902) (2,802) Increase in deferred policy acquisition costs (36,486) (11,189) (27,370) Increase in accrued investment income (3,281) (2,319) (86) Increase in accounts receivable (36,567) (30,529) (48,797) (Increase) decrease in other assets, net of realized gains (16,741) 881 1,024 Increase in policy liabilities 94,056 85,103 81,149 Interest credited on deposit and other investment-type contracts 41,628 39,529 37,457 Charges on deposit and other investment-type contracts (9,598) (13,333) (7,475) (Decrease) increase in general expenses, taxes, licenses and fees payable, funds withheld under reinsurance contract, and other liabilities (26,474) 60,749 16,333 Increase (decrease) in fair value of derivative in funds withheld under reinsurance contract 47,527 27,394 (56,300) Net change in fair value of trading investments (46,320) (23,918) 67,471 Provision for other than temporarily impaired investments 10,018 7,346 7,812 Deferred income taxes 9,038 (9,880) 5,669 Total adjustments (497) 85,075 81,222 Net cash provided by operating activities 84,471 153,598 133,703 Cash flows from investing activities: Sale, maturity, or repayment of investments: Fixed maturities available-for-sale 539,628 364,449 281,369 Equity securities available-for-sale - 2,599 300 Mortgage loans on real estate 40,107 31,249 37,603 Net change in short-term and other investments, net of realized gains 21,209 67,807 (78,788) Purchase of investments: Fixed maturities available-for-sale (680,879) (534,099) (404,165) Equity securities available-for-sale (1,058) - (9,110) Mortgage loans on real estate (43,430) (27,256) (37,835) Net change in policy loans 56 211 (172) Net cash used in investing activities (124,367) (95,040) (210,798) See accompanying notes to consolidated financial statements. (Continued) 6 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Consolidated Statements of Cash Flows Years ended December 31, 2010, 2009, and 2008 (In thousands) Cash flows from financing activities: Dividends paid to parent $ (50,000) (25,000) (16,124) Proceeds from notes payable 166,442 15,000 201,838 Repayment of notes payable (148,476) (65,428) (129,929) Deposits to deposit and other investment-type contracts 132,700 112,210 109,087 Withdrawals from deposit and other investment-type contracts (76,483) (58,448) (79,196) Net cash provided by (used in) financing activities 24,183 (21,666) 85,676 Net change in cash (15,713) 36,892 8,581 Cash, beginning of year 77,751 40,859 32,278 Cash, end of year $ 62,038 77,751 40,859 Supplemental disclosure of cash flow information: Cash paid during the year for: Interest on notes payable $ 20,130 21,636 22,488 Federal income taxes, net of refunds received 32,194 34,775 33,673 Supplemental disclosure of noncash investing activities: Change in net unrealized holding loss on investment available-for-sale net of deferred tax (expense) benefit of $(29,650), $(40,971), and $55,555 in 2010, 2009, and 2008, respectively $ 55,065 76,088 (103,173) See accompanying notes to consolidated financial statements. 7 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Business Description and Significant Accounting Policies (a) Business American Fidelity Assurance Company and subsidiaries (AFA or theCompany) provide a variety of financial services. AFA is a wholly owned subsidiary of American Fidelity Corporation (AFC), a Nevada insurance holding company. The Company is subject to state insurance regulations and periodic examinations by state insurance departments. AFA is licensed in 49 states, as well as the District of Columbia, American Samoa, Puerto Rico and Guam, with approximately 37% of direct premiums written in Oklahoma, Texas, and California. Activities of AFA are largely concentrated in the group disability income, group and individual annuity, supplemental health, and individual medical markets. In addition, individual and group life business is also conducted. The main thrust of AFA's sales is worksite marketing of voluntary products through the use of payroll deduction. The Company sells these voluntary products through a salaried sales force that is broken down into two primary divisions: the Association Worksite Division (AWD) and American Fidelity Educational Services (AFES). AWD specializes in voluntary disability income insurance programs aimed at selected groups and associations whose premiums are funded by employees through payroll deductions. AFES focuses on marketing to public school employees with voluntary insurance products such as disability income, tax-sheltered annuities, life insurance, dread disease, and accident only. These premiums are also funded by employees through payroll deductions. The expertise gained by the Company in worksite marketing of voluntary products is used by the Strategic Alliances Division in developing products to meet special situations. The Life Division was formed upon the acquisition of a block of life business in 2000. This division is marketing individual life products through independent brokers in the United States and Latin America. The American Worksite Solutions North Division (AWSN) was formed in 2009 to focus on the brokerage business that was previously a part of AWD. This effort is being managed in conjunction with the American Public Life (APL) brokerage business. (b) Basis of Presentation and Principles of Consolidation The consolidated financial statements have been prepared in conformity with U.S.generally accepted accounting principles, which vary in some respects from statutory accounting practices prescribed or permitted by state insurance departments (note2). The consolidated financial statements include the accounts and operations of AFA and its wholly owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in the consolidated financial statements. (c) Use of Estimates Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with U.S.generally accepted accounting principles. Management evaluates its estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic environment, which management believes to be reasonable under the circumstances. The Company adjusts such estimates and assumptions when facts and circumstances dictate. As future events and their effects cannot be determined with precision, actual results could differ significantly from these estimates. Changes in those estimates resulting from continuing changes in the economic environment will be reflected in the financial statements in future periods. Principal estimates that could change in the future are the fair value of investments, whether an available-for-sale security is other-than-temporarily impaired, and the actuarial assumptions used in establishing deferred policy acquisition costs and policy liabilities. (Continued) 8 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (d) Investments The investment portfolio includes fixed maturities, equity securities, mortgage loans, real estate, policy loans, and short-term and other investments. Management records investments on the trade date and determines the appropriate classification of investments at the time of purchase. Held-to-maturity debt securities are those securities that management has the intent and the Company has the ability at the time of purchase to hold until maturity, and they are carried at amortized cost. Trading securities are bought and held principally for the purpose of selling them in the near term and are carried at fair value. Investments to be held for indefinite periods of time and not intended to be held-to-maturity or for trading are classified as available-for-sale and carried at fair value. All of the Company's investments are classified as available-for-sale or trading. The effects of unrealized holding gains and losses on trading securities are included in earnings. The effects of unrealized holding gains and losses on securities available-for-sale are reported as accumulated other comprehensive income, a separate component of stockholder's equity, net of deferred taxes. Transfers of securities between categories are recorded at fair value at the date of transfer. Short-term investments are reported at amortized cost, which approximates fair value. Equity securities (common and nonredeemable preferred stocks) are reported at fair value. Mortgage loans on real estate are reported at the unpaid balance less an allowance for possible losses. Investments in real estate are carried at cost less accumulated depreciation. Investments in real estate, excluding land, are depreciated on a straight-line basis using an estimated life of no more than 39years. Policy loans are reported at the unpaid balance. Realized gains and losses on disposal of investments are determined on a specific-identification basis and are included in the accompanying consolidated statements of income. Premiums and discounts are amortized or accreted over the life of the related security as an adjustment to yield using the effective interest method. Such amortization and accretion is included in the net investment income line item in the consolidated statements of income. Investment income from asset-backed, loan-backed, structured securities and mortgage loans is recognized based on the constant effective yield method, which includes an adjustment for estimated principal prepayments, if any. The effective yield used to determine amortization for securities subject to prepayment risk is recalculated and adjusted periodically based upon actual historical and/or projected future cash flows, which are obtained from a widely accepted securities data provider. Dividend and interest income are recognized when earned. Rental income on real estate is recognized on a straight-line basis over the lease term. Accrual of income is suspended on fixed maturities or mortgage loans that are in default. Interest income on investments in default is recognized only when payments are received. Investments included in the consolidated balance sheet that were not income producing for the preceding twelvemonths were not material. In order to maximize earnings and minimize risk, the Company invests in a diverse portfolio of investments. The portfolio is diversified by geographic region, investment type, underlying collateral, maturity, and industry. Management does not believe the Company has any significant concentrations of credit risk in its investments. The Company limits its risks by investing in fixed maturities and equity securities of investment-grade rated companies, mortgage loans adequately collateralized by real estate, selective real estate supported by appraisals, and policy loans collateralized by policy cash values. The Company does not purchase fixed maturities that are below investment-grade; however, certain securities have dropped below investment-grade after they were acquired. In addition, the Company performs due diligence procedures prior to making mortgage loans. These procedures include evaluations of the creditworthiness of the mortgagees and/or tenants and independent appraisals. Certain fixed maturities are guaranteed by the United States government. (Continued) 9 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 One of the significant considerations related to available-for-sale securities is the evaluation of impairments on investments. In the assessment to determine if a decline in the estimated fair value of any given security is other-than-temporary, management evaluates the following factors: (1)the Company's ability and intent to retain the investment for a period of time sufficient to allow for an anticipated recovery in value; (2)the recoverability of principal and interest for fixed maturity securities, or cost for equity securities; (3)the length of time and extent to which the fair value has been less than amortized cost for fixed maturity securities, or cost for equity securities; and (4)the financial condition of the issuer, including near-term and long-term prospects, the relevant industry conditions and trends, and implications of rating agency actions and offering prices. If management determines that a decline in the value of an equity security is other-than-temporary, the cost basis is adjusted to estimated fair value and the decline in value is recorded as a net realized investment loss in the period such a determination was made. For debt securities, the amount of the other than temporary impairment (OTTI) recognized in earnings depends on whether the Company intends to sell or more likely than not will be required to sell the security before recovery. If either one of these criteria is met, the OTTI recognized in earnings is equal to the entire difference between the security's amortized cost and its estimated fair value at the impairment measurement date. If these criteria are not met, the OTTI is bifurcated into two pieces: a credit loss recognized in earnings at an amount equal to the difference between the amortized cost and the present value of anticipated cash flows, and a noncredit loss recognized in other comprehensive income for any difference between the fair value and the net present value of anticipated cash flows. Any subsequent recoveries in value, other than amounts accreted to the expected recovery amount, are recognized at disposition. The risks inherent in assessing the impairment of an investment include the risk that market factors may differ from the Company's projections and the risk that facts and circumstances factored into the Company's assessment may change with time and may lead to a different impairment conclusion in future periods. Prior to the adoption of the OTTI guidance in 2009, the Company recognized in earnings an OTTI for a fixed maturity security in an unrealized loss position, unless it could assert that it had both the intent and ability to hold the fixed maturity security for a period of time sufficient to allow for a recovery of fair value to the security's amortized cost basis. Also prior to the adoption of this guidance, the entire difference between the fixed maturity security's amortized cost basis and its fair value was recognized in earnings if it was determined to have an OTTI. (e) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Company groups its financial assets and liabilities measured at fair value in three levels, based on the inputs and assumptions used to determine the fair value. An asset or liability's classification within the fair value hierarchy is based on the lowest level of significant input to its valuation. The levels are as follows: ● Level1 inputs are quoted prices in active markets for identical securities. ● Level2 inputs are other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). ● Level3 inputs are significant unobservable inputs (including the Company's own assumptions used to determine the fair value of investments). (Continued) 10 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (f) Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of threemonths or less when purchased to be cash equivalents. (g) Recognition of Premium Revenue and Related Costs Revenues from life, payout annuity (with life contingencies), and long-duration accident and health policies represent premiums recognized when due from policyholders and are included in life and annuity, and accident and health premiums. Premiums related to short-duration accident and health policies are recognized over the applicable premium-paying period. Expenses are associated with earned premiums to result in recognition of profits over the life of the policies. Expenses include benefits paid to policyholders and the change in the reserves for future policy benefits. The Company's earnings related to annuity products are impacted by conditions in the overall interest rate environment. Revenues from accumulation policies, which are included in other revenues, represent amounts assessed against policyholders. Such assessments are principally surrender charges. Policyholder account balances for accumulation annuities consist of premiums received, plus credited interest, less accumulated policyholder assessments. Policyholder account balances are reported in the consolidated balance sheets as funds held under deposit administration contracts. Expenses for accumulation annuities represent interest credited to policyholder account balances. Revenues from universal life policies, which are included in other revenues, represent amounts assessed against policyholders. Such assessments are principally mortality charges, surrender charges, and policy service fees. Policyholder account balances consist of premiums received plus credited interest, less accumulated policyholder assessments. Policyholder account balances are reported in the consolidated balance sheets as other policy liabilities. Expenses include interest credited to policyholder account balances and benefits in excess of account balances returned to policyholders. (h) Policy Acquisition Costs The Company defers costs that vary with and are primarily related to the production of new business. Deferred costs associated with life, annuity, universal life, and accident and health insurance policies consist principally of field sales compensation, direct response costs, underwriting and issue costs, and other expenses directly related to the production of new business. Deferred costs associated with life policies are amortized (with interest) over the anticipated premium-paying period of the policies using assumptions that are consistent with the assumptions used to calculate policy reserves. Deferred costs associated with annuities and universal life policies are amortized over the life of the policies at a constant rate based on the present value of the estimated gross profit to be realized. Deferred costs related to accident and health insurance policies are amortized over the anticipated premium-paying period of the policies based on the Company's experience. Deferred policy acquisition costs are subject to recoverability testing at the time of policy issue and at the end of each accounting period, and are written off if determined to be unrecoverable. (i) Policy Liabilities Life and annuity and accident and health policy benefit reserves are primarily calculated using the net level reserve method. The net level reserve method includes assumptions as to future investment yields, withdrawal rates, mortality rates, and other assumptions based on the Company's experience. These assumptions are modified as necessary to reflect anticipated trends and include provisions for possible unfavorable deviation. (Continued) 11 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reserves for benefits payable are determined using case-basis evaluations and statistical analyses. These reserves represent the estimate of all benefits incurred but unpaid. The cancer reserves for benefits payable and the group disability reserves for benefits payable are discounted at 6.00% and 6.25% at December31, 2010 and 2009, respectively. The discount used is based on the yield on assets supporting the blocks of business. The estimates are periodically reviewed and, as adjustments become necessary, they are reflected in current operations. Although such estimates are the Company's best estimate of the ultimate value, actual results may vary from these values in either direction. (j) Reinsurance The Company accounts for reinsurance transactions as prescribed by the applicable accounting standards, which require the reporting of reinsurance transactions relating to the balance sheet on a gross basis and precludes immediate gain recognition on reinsurance contracts. (k) Income Taxes Income taxes are accounted for under the asset and liability method as prescribed by the applicable accounting standards. Deferred income tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases as well as operating loss, capital loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company recognizes and measures unrecognized income tax positions as prescribed by the applicable accounting standards for income taxes. The accounting guidance clarifies the accounting for unrecognized income tax positions in an enterprise's financial statements and requires that realization of an unrecognized income tax position must be "more likely than not" (i.e.,greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements. Further, the guidance prescribes the benefit to be recorded in the financial statements as the amount most likely to be realized assuming a review by tax authorities having all relevant information and applying current tax laws. The Company recognizes any interest accrued in interest expense and any penalties accrued in operating expense that relate to unrecognized income tax positions. (l) Equipment Equipment, which is included in other assets, is stated at cost less accumulated depreciation and is depreciated on a straight-line basis using estimated lives of three to tenyears. Additions, renewals, and betterments are capitalized. Expenditures for maintenance and repairs are expensed. Upon retirement or disposal of an asset, the asset and related accumulated depreciation is eliminated and any related gain or loss is included in income. (m) Company-Owned Life Insurance The Company is the owner of three single premium insurance policies for certain current executives of the Company, where the Company is the beneficiary. These policies were purchased in 2010 and are recorded in other assets at their net cash surrender values, as reported by the three issuing insurance companies, whose Standard & Poor's financial strength ratings range from AA+ to AAA. The net cash surrender values totaled approximately $15,000,000 as of December31, 2010. The face value (death benefit) of the life insurance policies' underlying the contracts was approximately $39,639,000 as of December31, 2010. (Continued) 12 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 (n) Separate Accounts The Company maintains separate accounts under Oklahoma insurance law designated as American Fidelity Separate AccountA (AccountA), American Fidelity Separate AccountB (AccountB) and American Fidelity Separate AccountC (AccountC). AccountA, AccountB, and AccountC are registered as unit investment trusts under the Investment Company Act of 1940, as amended. Under Oklahoma law, the assets of AccountA, AccountB, and AccountC are segregated from the Company's assets. The assets are held for the exclusive benefit of the variable annuity contract owners and are not chargeable with liabilities arising out of the business conducted by any other account or by the Company. The following table summarizes the inputs used to value the separate accounts net assets as of December31 (inthousands): Level 1 - Quoted prices $ 382,457 322,002 Level 2 - Other significant observable inputs - - Level 3 - Significant unobservable inputs - - Total $ 382,457 322,002 There were no transfers of securities between levels during the years. (o) Basic Net Income per Share Basic net income per share is based on the weighted average number of shares outstanding. During the years ended December31, 2010, 2009, and 2008, the weighted average number of shares outstanding was 250,000. There are no dilutive shares outstanding. (p) Derivative in Funds Withheld under Reinsurance Contract The Company follows the applicable accounting guidance on embedded derivatives related to modified coinsurance arrangements. The Company's funds withheld under reinsurance contract contains an embedded derivative, which requires bifurcation and separate accounting under the guidance. The identified embedded derivative closely resembles a total return swap. A valuation model was developed to arrive at an estimate of the fair value of the embedded derivative that uses various assumptions regarding future cash flows under the affected reinsurance contract. The assumptions for the value of the derivative include the difference between the book and market value of the underlying investment portfolio and the present value of the future Interest Maintenance Reserve (IMR) amortization. The LIBOR/swap curve is used to calculate the present value of the future IMR amortization using rates published by LIBOR and the U.S.Federal Reserve on the last day of each quarter. The change in the embedded derivative for the years ended December31, 2010, 2009, and 2008 of approximately $(47,527,000), $(27,394,000), and $56,300,000, respectively, is included in the consolidated statements of income as the change in the fair value of derivative in funds withheld under reinsurance contract. (q) Recently Adopted Accounting Pronouncements In February2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements (Topic855). ASU2010-09 provides authoritative accounting literature for a topic previously addressed only in the auditing literature (AICPA AU Section560, Subsequent Events). The provisions of ASU2010-09 were effective as of the date of issue in February2010 and have no significant impact on the financial statements. (Continued) 13 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In January2010, the FASBissued ASU2010-06, Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements (Topic820). ASU2010-06 requires additional disclosures and clarifies existing disclosure requirements about fair value measurement as set forth in Accounting Standards Codification (ASC) Topic820, Fair Value Measurements and Disclosures. The provisions of this update were adopted in the current year and are included in the notes of the financial statements. In June2009, the FASBissued new guidance to improve financial reporting by enterprises involved with variable interest entities (VIEs). This guidance changes the approach to determining a VIE's primary beneficiary and requires companies to continuously reassess whether investments in VIEs must be consolidated. This guidance became effective for interim and annual accounting periods beginning after November15, 2009. The Company has adopted this guidance with no material impact to the consolidated financial statements. In June2009, the FASBissued new guidance to improve the information that a reporting entity provides in its financial reports related to a transfer of financial assets. It addresses the effects of a transfer on financial position, financial performance, cash flows and a transferor's continuing involvement in transferred financial assets. In addition, this guidance also eliminates the concept of a qualifying special-purpose entity. This guidance will become effective for interim and annual accounting periods beginning after November15, 2009. The Company has adopted this guidance with no material impact to the consolidated financial statements. In June2009, the FASBapproved FASBAccounting Standards Codification (Codification) as the single source of authoritative accounting guidance used in the preparation of financial statements in conformity with U.S.generally accepted accounting principles (GAAP) for all nongovernmental entities. Codification, which changed the referencing and organization of accounting guidance without modification of existing GAAP, is effective for interim and annual periods ending after September15, 2009. Since it did not modify GAAP, Codification did not have any impact on the Company's financial condition or results of operations. On the effective date of Codification, substantially all existing non-SEC accounting and reporting standards are superseded and, therefore, are no longer referenced by title in the accompanying consolidated financial statements. In April2009, the FASBissued new guidance regarding OTTI of debt securities that changes the recognition and presentation of debt securities determined to be other-than-temporarily impaired for interim and annual periods ending after June15, 2009. The guidance requires an enterprise to bifurcate any OTTI between credit and noncredit impairments and then establish accounting treatment for each aspect, in current and subsequent periods. Retroactive application became required to OTTI recorded in prior periods by making a cumulative-effect adjustment to the opening balance of retained earnings and accumulated other comprehensive income (loss) in the period of adoption. The Company adopted this guidance and had no cumulative-effect adjustment to the opening balance of retained earnings and accumulated other comprehensive income, since all previous other-than-temporary impairments were considered to be credit related. In April2009, the FASBissued new guidance to clarify fair valuation in inactive markets and to include all assets and liabilities subject to fair valuation measurements. The FASBalso issued guidance which requires entities to disclose the methods and significant assumptions used to estimate the fair value of financial instruments in financial statements on an interim and annual basis and to highlight any changes from prior periods. This guidance became effective for financial statements issued for interim and annual periods ending after June15, 2009. The Company has adopted this new guidance with no material impact on the consolidated financial statements. (Continued) 14 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In January2009, the FASBissued amendments to impairment guidance to achieve more consistent determination of whether an OTTI has occurred. This guidance was effective for interim and annual reporting periods ending after December15, 2008. The Company adopted this guidance effective December31, 2008 and is applying the standard prospectively, as required. The Company has adopted this guidance with no material impact to the consolidated financial statements. In March2008, the FASBissued new guidance to require companies with derivative instruments to disclose information about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for, and how derivative instruments and related hedged items affect an entity's financial position, financial performance and cash flows. This guidance became effective for financial statements issued for fiscal years beginning after November15, 2008. The Company has adopted this new guidance with no material impact to the consolidated financial statements. In December2007, the FASBissued new guidance on business combinations of which the objective is to improve the relevance, representational faithfulness and comparability of the information that a reporting entity provides in its financial reports about a business combination and its effects. The new standard requires the acquiring entity in a business combination to recognize all the assets acquired and liabilities assumed in the transaction; establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed; and requires the acquirer to disclose to investors and other users all of the information they need to evaluate and understand the nature and financial effect of the business combination. This guidance is effective for fiscal years beginning after December15, 2008. The Company adopted this guidance with no material impact on its consolidated financial statements. In February2007, the FASBissued new guidance on a fair value option for financial assets and liabilities which allows for the option to measure financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. This guidance was effective for fiscal years beginning after November15, 2007. The Company did not elect the fair value option for any of its financial assets or liabilities; therefore, this guidance had no impact on the Company's consolidated financial statements. In September2006, the FASBissued new guidance on fair value measurements, which defines fair value, establishes a framework for measuring fair value under other accounting pronouncements that permit or require fair value measurements, changes the methods used to measure fair value and expands disclosures about the fair value measurements. In particular, disclosures are required to provide information on the extent to which fair value is used to measure assets and liabilities; the inputs used to develop measurements; and the effect of certain measurements on earnings or changes in net assets. This new guidance was effective for fiscal years beginning after November15, 2007. The initial application had no material impact on the Company's consolidated financial statements. (r) New Accounting Pronouncements In October2010, the FASBissued ASU2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts (Topic944). ASC 2010-26 addresses the diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral. The amendments in this ASU specify which costs incurred in the acquisition of new and renewal contracts should be capitalized in accordance with the ASU. This guidance will be effective for interim and annual reporting periods beginning after December15, 2011. The amendments in this ASU should be applied prospectively upon adoption. Retrospective application to all prior periods presented upon the date of adoption also is permitted, but not required. Early adoption is permitted, but only at the beginning of an entity's annual reporting period. The Company is currently evaluating the new guidance. (Continued) 15 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 In April2010, the FASBissued ASU2010-15, How Investments Held through Separate Accounts Affect an Insurer's Consolidation Analysis of Those Investments (Topic944). ASU2010-15 provides authoritative accounting literature to address practice questions on how investments held through the separate accounts of an insurance entity affect the consolidation analysis under FASBAccounting Standards Codification Subtopic810-10, Consolidation - Overall. The provisions of ASU2010-15 will be effective for interim and annual reporting periods beginning after December15, 2010. The Company is currently evaluating the new guidance and does not expect it to have a material impact to the financial statements. (s) Reclassifications Certain prior year amounts have been reclassified to conform with the current year presentation. Statutory Financial Information The Company is required to file statutory financial statements with state insurance regulatory authorities. Accounting principles used to prepare statutory financial statements differ from financial statements prepared on the basis of U.S.generally accepted accounting principles. The Company reported statutory net income for the years ended December31, 2010, 2009, and 2008 of approximately $55,889,000, $49,489,000, and $38,134,000, respectively. The Company reported statutory capital and surplus at December31, 2010 and 2009 of approximately $287,221,000 and $282,119,000, respectively. Retained earnings of the Company are restricted as to payment of dividends by statutory limitations applicable to insurance companies. Without prior approval of the state insurance department, dividends that can be paid by the Company are generally limited to the greater of (a)10% of statutory capital and surplus, or (b)the statutory net gain from operations. These limitations are based on the amounts reported for the previous calendar year. The maximum dividend payout, which may be made without prior approval in 2011, is approximately $64,400,000, which is the statutory net gain from operations at December31, 2010. Investments Investment income for the years ended December31 is summarized below (inthousands): Interest on fixed maturities $ 156,022 149,573 141,623 Dividends on equity securities 8 7 112 Interest on mortgage loans 22,067 22,259 23,449 Investment real estate income 17 19 20 Interest on policy loans 2,984 3,000 2,903 Interest on short-term investments 61 299 127 Other 678 19 2,085 181,837 175,176 170,319 Less reinsurance allowance for investment income under funds withheld arrangement (note 12) (41,322) (40,558) (39,482) Less investment expenses (30,594) (31,749) (32,300) Net investment income $ 109,921 102,869 98,537 (Continued) 16 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Net realized gains (losses) and the changes in unrealized gains (losses) on investments for the years ended December31 are as follows (inthousands): Realized Unrealized Realized Unrealized Realized Unrealized Fixed maturities available-for-sale $ Equity securities available-for-sale - 71 Trading securities - - - Trading securities (not recognized) - - - Other-than-temporary impairments - - - Mortgage loans and real estate - - - Short-term and other - $ Included in the above realized gains (losses) is the (increase) decrease in the allowance for possible losses on mortgage loans of $(27,000), $125,000, and $(88,000) in 2010, 2009, and 2008, respectively. The gross unrealized holding gains on equity securities available-for-sale were approximately $5,937,000 and $5,194,000 in 2010 and 2009, respectively. The gross unrealized holding losses on equity securities available-for-sale were approximately $243,000 and $188,000 in 2010 and 2009, respectively. The amortized cost and estimated fair value of investments in fixed maturities available-for-sale are as follows (inthousands): December 31, 2010 Gross Gross unrealized unrealized Amortized holding holding Estimated cost gains losses fair value U.S. Treasury securities $ - Obligations of U.S. government - sponsored agencies States and territories Corporate securities Mortgage-backed securities Total $ (Continued) 17 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 December 31, 2009 Gross Gross unrealized unrealized Amortized holding holding Estimated cost gains losses fair value U.S. Treasury securities $ - Obligations of U.S. government - sponsored agencies States and territories 40 Corporate securities Mortgage-backed securities Total $ The amortized cost and estimated fair value of investments in fixed maturities available-for-sale at December31, 2010 are shown below (inthousands) by effective maturity. Expected maturities will differ from effective maturities because the issuers of such securities may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Estimated cost fair value Due in one year or less $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities Total $ (Continued) 18 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Proceeds from sales of investments in fixed maturities available-for-sale were approximately $162,820,000, $114,872,000, and $112,443,000 in 2010, 2009, and 2008, respectively. Gross gains of approximately $9,000,000, $4,622,000, and $2,475,000 were realized in 2010, 2009, and 2008, respectively. Gross losses of approximately $665,000, $2,816,000, and $11,239,000 were realized on those sales in 2010, 2009, and 2008, respectively. In addition, the Company realized net gains of approximately $881,000, $768,000, and $72,000 during 2010, 2009, and 2008, respectively, on investments in fixed maturities that were called or prepaid. During 2010, 2009 and 2008, the Company had certain securities that were other-than-temporarily impaired related to credit risk which created losses of $10,018,000, $7,346,000 and $7,812,000, respectively. As of December31, 2010, 2009 and 2008, the Company had approximately $35,804,000, $25,785,000, and $18,759,000, respectively, of cumulative OTTI credit losses recognized on securities held in the investment portfolio. The Company's common stock consists primarily of Federal Home Loan Bank common stock. At December31, 2010 and 2009, the Company maintained a portfolio of investment securities classified as trading with a fair value of approximately $682,571,000 and $622,604,000, respectively. These investments are subject to price volatility associated with any interest-bearing instrument. Net realized gains (losses) on trading securities during the years ended December31, 2010, 2009 and 2008 were approximately $2,647,000, $1,417,000, and $(2,961,000), respectively, and are included in net investment income. Net unrealized holding gains (losses) on trading securities held at December31, 2010 and 2009 were approximately $5,062,000 and $(39,370,000), respectively. Gross unrealized losses on investment securities available-for-sale and the fair value of the related securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position were as follows (inthousands): December 31, 2010 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair value losses Fair value losses Fair value losses U.S. Treasury securities and obligations of U.S. government - sponsored agencies $ - - States and territories Corporate securities Mortgage-backed securities Subtotal, debt securities Preferred stocks - - 57 57 Subtotal, equity securities - - 57 57 Total $ (Continued) 19 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 December 31, 2009 Less than 12 months 12 months or longer Total Unrealized Unrealized Unrealized Fair value losses Fair value losses Fair value losses U.S. Treasury securities and obligations of U.S. government - sponsored agencies $ States and territories Corporate securities Mortgage-backed securities Subtotal, debt securities Preferred stocks - - Subtotal, equity securities - - Total $ The unrealized losses in U.S.Treasury securities and obligations of U.S.government-sponsored agencies are due to interest rate fluctuations which result in a decline in market values from original purchase price. Because the securities were acquired during a period of low interest rates, unrealized losses may continue and may become more severe in a rising interest rate environment. The Company expects the unrealized losses to reverse as the securities shorten in duration and mature, and because the Company has the ability to hold these investments and does not intend to sell until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. The investments included in corporate securities are comprised of corporate bonds. The unrealized loss is due to the current market and economic environment, which is affecting corporate credit ratings and changes in sector spreads. The unrealized loss may continue and may become more severe if the economy continues to trend downward or interest rates rise. Because the decline in fair value is attributable to economic changes and a slight decline in credit quality, and because the Company expects all contractual cash flows will be received and has the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. (Continued) 20 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The investments included in mortgage-backed securities are comprised of U.S.government-sponsored agency mortgage-backed securities, and private label whole loan collateralized mortgage obligations. The unrealized losses on these securities are a result of the current market and economic conditions that are affecting the mortgage-backed sector. The credit quality on some mortgage-backed bonds has declined due to the large number of home defaults. Because the decline in fair value is attributable mainly to changes in market and economic conditions and the Company believes all contractual cash flows will be received and has the ability and intent to hold these investments until a market price recovery or maturity, these investments are not considered other-than-temporarily impaired. When the Company believes it will not receive all contractual cash flows, the securities are considered other-than-temporarily impaired. At December31, 2010 and 2009, investments with carrying values of approximately $2,898,000 and $2,894,000, respectively, were on deposit with state insurance departments as required by statute. Fair Value Measurements (a) Fair Value Hierarchy The following table presents the assets that the Company measured at fair value on a recurring basis at December31, 2010: Level 1 Level 2 Level 3 Total Asset class: Available-for-sale: U.S. Treasury bonds $ 2,661 - - 2,661 U.S. Agency bonds - 367,997 - 367,997 Municipal bonds - 212,848 - 212,848 Corporate bonds - 535,319 108,334 643,653 Residential mortgage-backed - 903,354 - 903,354 Trading: U.S. Treasury bonds 742 - - 742 U.S. Agency bonds - 55,188 - 55,188 Municipal bonds - 90,959 - 90,959 Corporate bonds - 401,540 37,659 439,199 Residential mortgage-backed - 96,483 - 96,483 Preferred stock 57 - - 57 FHLB common stock 25,424 - - 25,424 Common stock - other 237 - - 237 Total $ 29,121 2,663,688 145,993 2,838,802 Liabilities: Derivative in funds withheld $ - 26,123 - 26,123 Total $ - 26,123 - 26,123 There were no transfers between levels during the year. (Continued) 21 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following table presents the change for the year ended December31, 2010 in the assets measured at fair value using unobservable inputs (Level3): Fixed maturities available- Trading for-sale securities Total Beginning balance $ 104,094 38,294 142,388 Purchases 9,460 734 10,194 Sales (5,995) (3,226) (9,221) Realized gain (loss) 454 (353) 101 Accretion/amortization 53 (31) 22 OTTI (1,756) (767) (2,523) Change in market value 2,024 3,008 5,032 Transfers in and/or out of Level 3 - - - Ending balance $ 108,334 37,659 145,993 The following table presents the assets that the Company measured at fair value on a recurring basis at December31, 2009: Level 1 Level 2 Level 3 Total Asset class: Available-for-sale: U.S. Treasury bonds $ 2,670 - - 2,670 U.S. Agency bonds - 383,038 - 383,038 Municipal bonds - 104,602 - 104,602 Corporate bonds - 553,886 104,094 657,980 Residential mortgage-backed - 753,167 - 753,167 Trading: U.S. Treasury bonds 716 - - 716 U.S. Agency bonds - 106,500 - 106,500 Municipal bonds - 51,639 - 51,639 Corporate bonds - 340,487 38,294 378,781 Residential mortgage-backed - 84,968 - 84,968 Preferred stock 112 - - 112 FHLB common stock 23,669 - - 23,669 Common stock - other 192 - - 192 Total investments 27,359 2,378,287 142,388 2,548,034 Derivative in funds withheld - 21,404 - 21,404 Total $ 27,359 2,399,691 142,388 2,569,438 There were no transfers between levels during the year. (Continued) 22 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following table presents the change for the year ended December31, 2009 in the assets measured at fair value using unobservable inputs (Level3): Fixed maturities available- Trading for-sale securities Total Beginning balance $ 74,086 36,509 110,595 Purchases 26,498 1,085 27,583 Sales (7,813) (5,446) (13,259) Realized loss (150) (8) (158) Accretion/amortization 47 (245) (198) OTTI (2,000) (1,926) (3,926) Change in market value 10,429 4,648 15,077 Transfers in and/or out of Level 3 2,997 3,677 6,674 Ending balance $ 104,094 38,294 142,388 (b) Fair Value of Financial Instruments A summary of the Company's financial instruments (inthousands) and the fair value estimates, methods, and assumptions is set forth below: Carrying Estimated Carrying Estimated amount fair value amount fair value Financial assets: Cash $ Short-term and other investments Accrued investment income Reinsurance receivables on paid and unpaid benefits Fixed maturities available-for-sale Equity securities available-for-sale Trading investments Mortgage loans Derivative in funds withheld under reinsurance contract - - Financial liabilities: Certain policy liabilities $ Derivative in funds withheld under reinsurance contract - - Notes payable Cash, Short-Term and Other Investments, Accounts Receivable, Accrued Investment Income, Reinsurance Receivables on Paid and Unpaid Benefits, and Other Liabilities The carrying amount of these financial instruments approximates fair value because they mature within a relatively short period of time and do not present unanticipated credit concerns. (Continued) 23 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Policy Loans Policy loans have average interest yields of approximately 7.08% and 7.02% as of December31, 2010 and 2009, respectively, and have no specified maturity dates. These loans typically carry an interest rate that is tied to the crediting rate applied to the related policy and contract reserves. Policy loans are an integral part of the life insurance policies that the Company has in force and cannot be valued separately. Fixed Maturities and Trading Investments For fixed maturities and marketable equity securities, as well as trading securities, for which market quotations generally are available, the Company primarily uses independent pricing services to assist in determining fair value measurements. When the fair value of certain securities is not readily available, the fair value estimates are based on quoted market prices of similar instruments adjusted for the differences between the quoted instruments and the instruments being valued, or fair value is estimated using discounted cash flow analysis. Interest rates used in this analysis are similar to currently offered contracts with comparable maturities as the investments being valued. The Company's investments also include certain less liquid or private fixed maturity debt securities and other trading investments. Valuations are estimated based on nonbinding broker prices or valuation models, discounted cash flow models and other similar techniques that use observable or unobservable inputs. Equity Securities The fair value of equity securities investments of the Company is based on quotations from independent pricing services, bid prices published in financial newspapers or bid quotations received from securities dealers. Mortgage Loans Fair values are estimated for portfolios of loans with similar characteristics. Commercial mortgage loans have average net yield rates of 6.55% and 6.63% for December31, 2010 and 2009, respectively. The fair value of mortgage loans was calculated by discounting scheduled cash flows to maturity using estimated market discount rates of 5.26% and 6.04% for December31, 2010 and 2009, respectively. These rates reflect the credit and interest rate risk inherent in the loans. Assumptions regarding credit risk, cash flows, and discount rates are judgmentally determined using available market information and specific borrower information. The fair value of certain residential loans is based on the approximate fair value of the underlying real estate securing the mortgages. Certain Policy Liabilities Certain policies sold by the Company are investment-type contracts. These liabilities are segregated into two categories: deposit administration funds and immediate annuities that do not have life contingencies. The fair value of the deposit administration funds is determined using estimated projected future cash flows discounted at the rate that would be required to transfer the liability in an orderly transaction. The fair value of the immediate annuities without life contingencies is estimated as the discounted cash flows of expected future benefits less the discounted cash flows of expected future premiums, using the current pricing assumptions. The carrying amount of all other policy liabilities approximates fair value. Carrying Estimated Carrying Estimated amount fair value amount fair value (In thousands) Funds held under deposit administration contracts $ Annuities (Continued) 24 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Derivative in Funds Withheld under Reinsurance Contract The fair value of the Company's derivative in funds withheld under reinsurance contract is estimated as the difference between the present value of the return on the underlying investment securities and the present value of the financing leg of the total return swap. The present value is determined using the LIBOR/swap curve. Notes Payable The fair value of the Company's notes payable is estimated by the present value of a stream of future expected cash flows using an appropriate discount rate. Discount factors are based on the LIBOR/SWAP curve. Limitations Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. These fair value estimates do not reflect any premium or discount that could result from offering for sale at one time the Company's entire holdings of a particular financial instrument, nor do they reflect income taxes on differences between fair value and tax basis of the assets. Because no established exchange exists for a significant portion of the Company's financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These fair value estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. Changes in assumptions could significantly affect the fair value estimates. Deferred Policy Acquisition Costs Deferred policy acquisition costs principally represent field sales compensation, direct response costs, underwriting and issue costs, and related expenses. Information relating to the change in deferred policy acquisition costs is summarized as follows (inthousands): Life and Accident and annuity health Total Year ended December 31, 2010: Deferred costs $ Amortization Net increase $ Year ended December 31, 2009: Deferred costs $ Amortization Net increase $ Year ended December 31, 2008: Deferred costs $ Amortization Net increase $ (Continued) 25 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reserves for Future Policy Benefits Reserves for life and annuity future policy benefits as of December31 are principally based on the interest assumptions set forth below (inthousands): Interest assumptions Life and annuity reserves: Issued prior to 1970 $ 4.75% Issued 1970 through 1980 6.75% to 5.25% Issued after 1982 (indeterminate premium products) 10.00% to 8.50% Issued through 1987 (acquired business) 11.00% Issued 1981 through 1994 (all other) 8.50% to 7.00% Issued after 1994 (all other) Various Life contingent annuities Various* Group term life waiver of premium disabled lives 6.00% Reserves acquired through assumption reinsurance agreement (note 12) 5.50% to 2.25% $ * These reserves are revalued as limited-pay contracts. As a result, the reserve is somewhat greater than the present value of future benefits and expenses at the assumed interest rates, i.e., the actual interest rates required to support the reserves are somewhat lower than the rates assumed. Assumptions as to mortality are based on the Company's prior experience. This experience approximates the 1955-60 Select and Ultimate Table (individual life issued prior to 1981), the 1965-70 Select and Ultimate Table (individual life issued in 1981 and after), and the 1960 Basic Group Table (all group issues). Assumptions for withdrawals are based on the Company's prior experience. All assumptions used are adjusted to provide for possible adverse deviations. Liability for Benefits Payable Life and Accident and Health Claim Reserve Activity for the years ended December31, 2010, 2009, and 2008 was as follows (inthousands): Liability, beginning of year, net of reinsurance $ Incurred related to: Current year Prior years Total incurred Paid related to: Current year Prior years Total paid Liability, end of year, net of reinsurance $ (Continued) 26 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Reinsurance recoverables on paid losses were $4,852,000 and $1,989,000 at December31, 2010 and 2009, respectively. The provision for benefits pertaining to prior years decreased approximately $22,128,000 in 2010 from the prior year estimate. This decrease overall includes better than expected experience of approximately $21,528,000 for group medical and disability; $1,444,000 for life; and worse than expected experience of $844,000 for cancer business. The decrease in group medical and disability is due in part to assumptions made in 2008 due to concerns about the economy. The decrease for cancer is due to a slight lengthening of the tail in the claim runoff. The provision for benefits pertaining to prior years decreased approximately $34,482,000 in 2009 from the prior year estimate. This decrease overall includes better than expected experience of approximately $20,261,000 for group medical and disability; $11,497,000 for cancer; and $2,724,000 for life business. The decrease in group medical and disability is due in part to assumptions made in 2008 due to concerns about the economy. The decrease for cancer and life was due to better than expected claims experience. The provision for benefits pertaining to prior years decreased approximately $6,308,000 in 2008 from the prior year estimate. This decrease overall includes better than expected experience of approximately $2,446,000 for group medical and disability; $2,241,000 for cancer; and $1,620,000 for life business. The decrease for group medical and disability was smaller than anticipated due to the adoption of new termination rates for early durations. The decrease for cancer was also lower than expected due to claims settlement costs. The Company discounts cancer reserves and group disability reserves for benefits payable. The amount of the discount for these benefits payable, net of reinsurance at December31, 2010 and 2009 is approximately $61,429,000 and $58,240,000, respectively. Notes Payable Notes payable as of December31 are summarized as follows (inthousands): Lines of credit with Federal Home Loan Bank, maturities ranging from 2011 to 2022, interest due monthly, rates ranging from 1.35% to 5.87%, some of which are subject to conversion to an adjustable rate $ 4.99% repurchase agreement, due in 2013, interest due quarterly, counterparty is Merrill Lynch 4.90% repurchase agreement, redeemed in 2010, counterparty is JPMorgan Chase - $ AFA has a line of credit with the Federal Home Loan Bank of Topeka in the amount of $457,928,000 and $424,357,000 at December31, 2010 and 2009, respectively. The line of credit is secured by investment securities pledged as collateral by AFA with a carrying value of approximately $487,351,000 and $483,159,000 at December31, 2010 and 2009, respectively, which exceeds the collateral required for this line of credit. The pledged securities are held in the Company's name in a custodial account at United Missouri Bank, N.A. to secure current and future borrowings. To participate in this available credit, AFA has acquired 254,242shares of Federal Home Loan Bank of Topeka common stock with a total carrying value of approximately $25,424,000 at December31, 2010. The Federal Home Loan Bank of Topeka has the option to convert the initial rate of interest to an adjustable rate of interest on many of these lines of credit on the dates listed in the table above. At any time after the Federal Home Loan Bank of Topeka exercises its conversion option, the Company may prepay the advance in full or in part without a fee. (Continued) 27 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The Company has no unused lines of credit at December31, 2010. Interest expense for the years ended December31, 2010, 2009, and 2008 totaled approximately $19,855,412, $21,321,000 and $22,624,000, respectively, and is included in net investment income as an investment expense in the accompanying consolidated statements of income. Scheduled maturities (excluding interest) of the above indebtedness at December31, 2010 are as follows (inthousands): $ 41,428 10,000 24,838 40,000 50,000 2016 and thereafter 316,500 $ 482,766 Income Taxes Total 2010 income tax expense in the accompanying consolidated statements of income differs from the federal statutory income tax rate of 35% of income before income taxes, principally due to management fees paid to AFC treated as dividends for financial reporting purposes and the dividends received deduction, net of interest and credit adjustments on school construction bonds. Total 2009 income tax expense in the accompanying consolidated statements of income differs from the federal statutory income tax rate of 35% of income before income taxes, principally due to management fees paid to AFC treated as dividends for financial reporting purposes and the dividends received deduction. (Continued) 28 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The tax effects of temporary differences that give rise to the deferred tax assets and deferred tax liabilities at December31 are presented below (inthousands): Deferred tax assets: Fixed maturities $ - Other investments Life and health reserves Other liabilities and assets Litigation accruals Compensation and retirement Real estate and equipment Derivative in funds withheld under reinsurance contract - Capital loss carryforward - Total deferred tax assets Deferred tax liabilities: Fixed maturities - Equity securities Deferred policy acquisition costs Due and deferred premiums Derivative in funds withheld under reinsurance contract - Total deferred tax liabilities Net deferred tax liability $ At December31, 2010, the Company had no capital loss carryforward since its capital losses carrying forward from 2009 were fully utilized during 2010. At December31, 2009, the Company had a capital loss carryforward of $5,674,000, which resulted in a tax benefit of $1,986,000. Management periodically reviews whether a valuation allowance is needed on its total deferred tax assets reported on the consolidated balance sheet based on factors such as past history and trends, projected taxable income, and expiration dates of capital loss carryforwards. Management believes that in 2010 and 2009 it is more likely than not that the results of operations will generate sufficient taxable income to realize its deferred tax assets on noncapital items. In 2010 and 2009, management believes there are sufficient capital gains available in its capital assets portfolio and that holding its loss bonds to recovery or maturity substantiates the Company's ability to realize its deferred tax assets on capital items. The Company and its subsidiaries are included in AFC's consolidated federal income tax return. Income taxes are reflected in the accompanying consolidated financial statements as if the Company and its subsidiaries were separate tax-paying entities. As of December31, 2010 and 2009, other accounts payable includes current income taxes payable of approximately $1,836,000 and $527,000, respectively. The Company has a $33,000 liability recorded for unrecognized income tax benefits as of December31, 2010, which includes $33,000 of interest. The Company has a $195,000 liability recorded for unrecognized income tax benefits as of December31, 2009, which includes $117,000 of interest. As of December31, 2010 and 2009, there were no penalties recorded on unrecognized income tax benefits. The Company has no unrecognized tax benefits as of December31, 2010 that would affect the effective tax rate. The total amount of unrecognized income tax benefits as of December31, 2009 and 2008 that would affect the effective tax rate, if recognized, is $78,000 and $123,000, respectively. (Continued) 29 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 A reconciliation of unrecognized income tax benefits is as follows (inthousands): Balance at December 31, 2009 $ 78 Lapse of applicable statute of limitations (78) Balance at December 31, 2010 $ - The Company files income tax returns in the U.S.federal jurisdiction and various states. The Company is no longer subject to U.S.federal income tax examinations for years prior to 2007 and state and local income tax examinations for years prior to 2006. The Company is not currently under examination by any taxing authority. Other Comprehensive Income (Loss) The changes in the components of other comprehensive income (loss) are reported net of income taxes for the years indicated, as follows (inthousands): Year ended December 31, 2010 Pretax Tax Net amount effect amount Unrealized holding gains on available-for- sale investments: Unrealized holding gains, net, arising during the period $ 83,913 (29,370) 54,543 Less realized investment gains, net, excluding impairment losses (9,216) 3,226 (5,990) Plus other-than-temporary impairment losses recognized in earings 10,018 (3,506) 6,512 Other comprehensive gain $ 84,715 (29,650) 55,065 Year ended December 31, 2009 Pretax Tax Net amount effect amount Unrealized holding gains on available-for- sale investments: Unrealized holding gains, net, arising during the period $ 112,931 (39,526) 73,405 Less realized investment gains, net, excluding impairment losses (3,218) 1,126 (2,092) Plus other-than-temporary impairment losses recognized in earnings 7,346 (2,571) 4,775 Other comprehensive gain $ 117,059 (40,971) 76,088 (Continued) 30 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Year ended December 31, 2008 Pretax amount Tax effect Net amount Unrealized holding loss on available-for- sale investments: Unrealized holding loss arising during the period $ (179,857) 62,950 (116,907) Plus reclassification adjustment for gains included in net income 21,129 (7,395) 13,734 Other comprehensive loss $ (158,728) 55,555 (103,173) At December31, 2010, 2009, and 2008, the component of accumulated other comprehensive income (loss) is as follows (inthousands): Unrealized holding gains (losses), net of deferred tax (expense) benefit of $(9,317), $20,333, and $61,304 in 2010, 2009, and 2008 respectively $ 17,305 (37,760) (113,848) $ 17,305 (37,760) (113,848) Reinsurance Reinsurance contracts do not relieve the Company from its obligations to policyholders. Failure of reinsurers to honor their obligations could result in losses to the Company. The Company evaluates the financial condition of its reinsurers and monitors concentrations of credit risk arising from similar geographic regions, activities, or economic characteristics of the reinsurers to minimize its exposure to significant losses from reinsurer insolvencies. Management believes that all reinsurers presently used are financially sound and will be able to meet their contractual obligations; therefore, no significant allowance for uncollectible amounts has been included in the consolidated financial statements. At December31, 2010 and 2009, reinsurance receivables with a carrying value of approximately $163,232,000 and $152,398,000, respectively, were associated with six reinsurers. In addition, reinsurance receivables of approximately $700,822,000 and $681,123,000 in 2010 and 2009, respectively, were associated with one reinsurer (note12). Reinsurance agreements in effect for life insurance policies vary according to the age of the insured and the type of risk. Retention amounts for life insurance range from $250,000 on domestic individual life coverages to $500,000 on group life and Latin American individual life coverages, with slightly lower limits on accidental death benefits. At December31, 2010 and 2009, the face amounts of life insurance in force that are reinsured amounted to approximately $11,112,000,000 (approximately 51.9% of total life insurance in force) and $11,643,000,000 (approximately 55.9% of total life insurance in force), respectively. Reinsurance agreements in effect for accident and health insurance policies vary with the type of coverage. The effects of reinsurance agreements on earned and written premiums, prior to deductions for benefits and commission allowances, were approximately $170,081,000, $197,388,000, and $171,768,000 for life and accident and health reinsurance ceded, and $52,206,000, $58,019,000, and $92,860,000 for life and accident and health reinsurance assumed for the years ended December31, 2010, 2009, and 2008, respectively. Reinsurance agreements reduced incurred benefits for life and accident and health policies by approximately $192,730,000, $171,972,000, and $190,598,000 for the years ended December31, 2010, 2009, and 2008, respectively. Effective November1, 2009, the Company entered into a reinsurance treaty on certain blocks of in-force Long Term Care business. Cash and reserves transferred to the new carrier amounted to approximately $20.8million. The transaction is reflected as a contra item in Other Revenues, and the related reserve impact is reflected as a reduction of reserves in the Accident and Health section of the increase (decrease) in reserves for future policy benefits. (Continued) 31 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Acquired Business - Mid-Continent Life Insurance Company Effective December31, 2000, the Company entered into an assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma, in his capacity as receiver of Mid-Continent Life Insurance Company (MCL) of Oklahoma City, Oklahoma. Under this agreement, the Company assumed MCL's policies in force, with the exception of a small block of annuity policies that was assumed effective January1, 2001. In a concurrent reinsurance agreement, the Company ceded 100% of the MCL policies assumed to Hannover Life Reassurance Company of America. In 2002, this agreement was then transferred to Hannover Life Reassurance Company of Ireland (HLR). The agreement with HLR is a funds withheld arrangement, with the Company ceding net policy assets and liabilities of approximately $684,551,000 and $667,429,000 to HLR and maintaining a funds withheld liability at December31, 2010 and 2009, respectively. Under the terms of the agreement with the receiver, the Company has guaranteed that the amount of premiums charged under the assumed "Extra-Life" contracts will not increase during the 17-year period beginning December31, 2000. The Company had also guaranteed that the current dividend scale on the assumed "Extra-Life"contracts shall not be reduced or eliminated during the five-year period beginning December31, 2000. Beginning January1, 2006, the dividends on the assumed "Extra-Life" contracts are no longer guaranteed pursuant to the assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma. Certain funds were being held by the receiver for the purpose of paying the reasonable costs of MCL's operations after December31, 2000 and winding up the receivership proceedings. The majority of these funds were remitted to the Company in 2003, and the remainder was received in 2007. As required by the terms of the assumption reinsurance agreement with the Commissioner of Insurance of the State of Oklahoma, the Company and HLR agreed that a Supplemental Policyholder Reserve (SPR) would be established. The initial SPR is equal to the net of the assets and liabilities received from MCL under the assumption agreement, less amounts ceded to other reinsurance carriers. The SPR is 100% ceded to HLR. The purpose of the SPR is to provide additional protection to the MCL policyholders against premium increases and to ensure that profits are recognized over the lives of the underlying policies, rather than being recognized up front. The method for calculation of initial SPR was specified precisely in the agreement with the receiver. The method for calculating the SPR for periods beyond the purchase date was developed by the Company, as this reserve is not otherwise required statutorily or under existing actuarial valuation guidance. The SPR is divided into two parts: (a)an additional reserve for future benefits, which is an estimate of the amount needed, in addition to the policy reserves and liability for future dividends, to fund benefits assuming there are no future premium rate increases, and (b)an additional reserve for future estimated profit, which represents the profit the Company expects to earn on this business over the lives of the underlying policies. The SPR is reprojected each year to recognize current and future profits as a level percentage of future projected required capital amounts each year, resulting in a level return on investment. Any remaining SPR will not automatically be released after the premium guarantee period of 17years, because the SPR is to be held until there is an actuarial certainty that premium rate increases will not be needed. The calculation of the SPR is subject to significant volatility, as it is highly dependent upon assumptions regarding mortality, lapse experience, and investment return. Small shifts in any of these underlying assumptions could have a material impact on the value of the SPR. The SPR was approximately $343,752,000 and $327,679,000 for 2010 and 2009, respectively. Under the terms of the agreement with HLR, HLR has agreed to share future profits on a 50/50 basis with the Company through an experience refund account. The experience refund account is calculated as premium income plus investment income less reserve increases (including the SPR), benefits paid, and administrative expense allowances paid to the Company and is settled on a quarterly basis. Losses are not shared on a 50/50 basis, except to the extent that a net loss in the experience account at the end of a quarter carries forward to future quarters. There was no experience refund earned by the Company in 2010 and 2009. Due to the nature of a funds withheld reinsurance arrangement, the components of the experience refund calculation are reported as separate components in the accompanying consolidated statements of income. Premium income, reserve increases, and benefits paid related to this block are reported as reductions of premium income, changes in reserves, and benefits for reinsurance ceded, as required by the terms of the agreement. Investment income on the funds withheld is included in AFA's investment income, and administrative expense allowances paid to AFA are reported as a reduction of AFA's expense. The impact of ceding investment income on funds withheld is reported as a reduction of net investment income in the accompanying consolidated statements of income. (Continued) 32 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Employee Benefit Plans The Company participates in a pension plan (thePlan), sponsored by AFC, covering all employees who have satisfied longevity and age requirements. The Company's funding policy is to contribute annually the maximum amount that can be deducted for federal income tax purposes. Contributions are intended to provide not only for benefits attributed to service to date, but also for those expected to be earned in the future. The Company contributed approximately $5,465,000, $6,891,000, and $5,145,000 to the Plan during the years ended December31, 2010, 2009, and 2008, respectively. The Company participates in a defined contribution thrift and profit sharing plan as provided under Section401(a) of the Internal Revenue Code (theCode), which includes the tax deferral feature for employee contributions provided by Section401(k) of the Code. The Company contributed approximately $2,518,000, $2,594,000, and $2,589,000 to this plan during the years ended December31, 2010, 2009, and 2008, respectively. Commitments and Contingencies Rent expense for office space and equipment for the years ended December31, 2010, 2009, and 2008 was approximately $15,134,000, $13,756,000, and $13,363,000, respectively. A portion of rent expense relates to leases that expire or are cancelable within oneyear. The aggregate minimum annual rental commitments as of December31, 2010 under noncancelable long-term leases are as follows (inthousands): $ 2,299 1,878 1,643 799 490 Thereafter 2 The Company has outstanding mortgage loan commitments of approximately $14,685,000 and $6,072,000 at December31, 2010 and 2009, respectively. The Company is subject to state guaranty association assessments in all states in which it is licensed to do business. These associations generally guarantee certain levels of benefits payable to resident policyholders of insolvent insurance companies. Many states allow premium tax credits for all or a portion of such assessments, thereby allowing potential recovery of these payments over a period of years. However, several states do not allow such credits. The Company estimates its liabilities for guaranty association assessments by using the latest information available from the National Organization of Life and Health Insurance Guaranty Associations. The Company monitors and revises its estimates for assessments as additional information becomes available which could result in changes to the estimated liabilities. As of December31, 2010 and 2009, liabilities for guaranty association assessments totaled approximately $5,800,000 and $5,700,000, respectively. Other operating expenses related to state guaranty association assessments were minimal for the years ended December31, 2010, 2009, and 2008. In the normal course of business, there are various legal actions and proceedings pending against the Company and its subsidiaries. The Company expects that the ultimate liability, if any, with respect to other lawsuits, after consideration of the reserves maintained, will not be material to the Company's financial position. (Continued) 33 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Related-Party Transactions The Company and its subsidiaries lease automobiles, furniture, and equipment from a partnership that owns a controlling interest in AFC. These operating leases are cancelable upon onemonth's notice. During the years ended December31, 2010, 2009, and 2008, rentals paid under these leases were approximately $5,667,000, $5,568,000, and $5,503,000, respectively. During the years ended December31, 2010, 2009, and 2008, the Company paid investment advisory fees to a partnership that owns a controlling interest in AFC totaling approximately $8,351,000, $7,975,000, and $7,572,000, respectively. During the years ended December31, 2010, 2009, and 2008, the Company paid management fees to AFC totaling approximately $5,074,000, $5,342,000, and $3,355,000, respectively. The Company leases office space from a subsidiary of AFC. The rent payments associated with the lease were approximately $6,281,000, $5,454,000, and $5,253,000 in 2010, 2009, and 2008, respectively. During 2010, 2009, and 2008, the Company paid cash dividends to AFC of approximately $50,000,000, $25,000,000, and $16,124,000, respectively. During 2010, 2009, and 2008, the Company entered into three-year software lease agreements with AFC. Lease expense related to the agreements was approximately $2,646,000, $2,001,000, and $1,648,000 for the years ended December31, 2010, 2009, and 2008, respectively, and is included in selling costs and other operating, administrative, and general expenses. An officer of AFC serves on the board of directors of a financial institution in which the Company maintains cash balances. Subsequent Events Effective December31, 2009 the Company adopted ASC855, Subsequent Events, which established principles and requirements for subsequent events and applies to accounting and disclosure requirements for subsequent events not addressed in other generally accepted accounting principles. The Company evaluated events subsequent to December31, 2010 and through the date on which the financial statements were issued. Segment Information The Company's reportable segments are its strategic business units. AWD specializes in voluntary disability income insurance programs aimed at selected groups and associations. AFES specializes in voluntary insurance products such as disability income, tax-sheltered annuities, life insurance, dread disease, and accident only policies, which are marketed to public school employees. The Strategic Alliances Division focuses on marketing to a broad range of employers through independent broker agencies and agents interested in getting into or enhancing their payroll deduction capability. The Life Division markets individual life products through the internet and through independent brokers. All segments consist of business primarily sold throughout the United States of America. The American Worksite Solutions North Division (AWSN) was formed in 2010 to focus on the brokerage business that was previously a part of AWD. This effort is being managed in conjunction with the American Public Life (APL) brokerage business. Assets and related investment income are allocated based upon related insurance reserves that are backed by such assets. Other operating expenses are allocated in relation to the mix of related revenues. (Continued) 34 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 The following summary represents revenues and pretax income from continuing operations and identifiable assets for the Company's reportable segments as of and for the years ended December31, 2010, 2009, and 2008 (inthousands): Year ended December 31 Revenue: American Fidelity Education Services Division $ 516,864 462,445 420,629 Association Worksite Division 110,491 110,136 140,537 American Worksite Solutions North 25,696 24,569 - Strategic Alliances Division 85,374 90,770 126,861 Life Division 64,482 42,577 (43,373) Noninsurance operations 1,696 1,538 1,873 Total consolidated revenue $ 804,603 732,035 646,527 Premiums and annuity and universal life considerations: American Fidelity Education Services Division $ 415,172 387,315 342,977 Association Worksite Division 97,707 97,778 126,977 American Worksite Solutions North 23,879 23,043 - Strategic Alliances Division 86,950 93,644 131,786 Life Division 8,230 7,727 7,792 Noninsurance operations - - - Total consolidated premiums and annuity and universal life considerations $ 631,938 609,507 609,532 Year ended December 31 Net investment income (loss) and net realized investment (losses) gains: American Fidelity Education Services Division $ 90,330 81,843 66,500 Association Worksite Division 9,381 8,494 8,061 American Worksite Solutions North 1,418 1,222 - Strategic Alliances Division 4,561 3,475 1,886 Life Division 52,257 29,171 (69,581) Noninsurance operations - - - Total consolidated net investment income $ 157,947 124,205 6,866 (Continued) 35 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Notes to Consolidated Financial Statements December31, 2010 and 2009 Amortization of deferred policy acquisition costs: American Fidelity Education Services Division $ 39,562 64,798 52,859 Association Worksite Division 4,148 7,172 8,480 American Worksite Solutions North 1,037 1,736 - Strategic Alliances Division 76 276 224 Life Division 1,339 1,623 1,807 Noninsurance operations - - - Total consolidated amortization of deferred policy acquisition costs $ 46,162 75,605 63,370 Pretax earnings (loss): American Fidelity Education Services Division $ 107,206 95,661 69,697 Association Worksite Division 9,307 1,892 6,572 American Worksite Solutions North 1,334 1,780 - Strategic Alliances Division 3,980 4,476 8,786 Life Division 5,517 (2,419) (6,640) Noninsurance operations 86 16 95 Total consolidated pretax earnings $ 127,430 101,406 78,510 December 31 Total assets: American Fidelity Education Services Division $ 2,991,879 2,710,550 Association Worksite Division 308,419 287,166 American Worksite Solutions North 44,007 45,882 Strategic Alliances Division 185,535 169,860 Life Division 1,673,421 1,600,851 Noninsurance operations 565 423 Total consolidated assets $ 5,203,826 4,814,732 (Continued) 36 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information December31, 2010 and 2009 (In thousands) Deferred policy acquisition costs: American Fidelity Education Services Division $ 418,677 387,414 Association Worksite Division 43,893 42,883 American Worksite Solutions North 10,976 10,382 Strategic Alliances Division 809 1,652 Life Division 14,166 9,704 Noninsurance operations - - $ 488,521 452,035 Reserves for future policy benefits: American Fidelity Education Services Division $ 821,212 757,433 Association Worksite Division 86,732 83,949 American Worksite Solutions North 11,582 11,727 Strategic Alliances Division 61,959 61,582 Life Division 503,522 487,412 Noninsurance operations - - $ 1,485,007 1,402,103 Unearned premiums: American Fidelity Education Services Division $ 5,187 5,216 Association Worksite Division 31 50 American Worksite Solutions North 8 13 Strategic Alliances Division - - Life Division - - Noninsurance operations - - $ 5,226 5,279 Benefits payable: American Fidelity Education Services Division $ 96,926 83,767 Association Worksite Division 20,736 20,510 American Worksite Solutions North 4,583 4,404 Strategic Alliances Division 6,343 8,916 Life Division 1,654 1,440 Noninsurance operations - - $ 130,242 119,037 (Continued) 37 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information Years ended December31, 2010, 2009, and 2008 (In thousands) Premium revenue and annuity and universal life considerations: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Net investment income: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Benefits, claims, losses, and settlement expenses: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations - - - $ Amortization of deferred policy acquisition costs: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division 76 Life Division Noninsurance operations - - - $ (Continued) 38 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES ScheduleIII - Supplementary Insurance Information Years ended December31, 2010, 2009, and 2008 (In thousands) Other operating expenses: American Fidelity Education Services Division $ Association Worksite Division American Worksite Solutions North - Strategic Alliances Division Life Division Noninsurance operations $ See accompanying report of independent registered public accounting firm. (Continued) 39 AMERICAN FIDELITY ASSURANCE COMPANY AND SUBSIDIARIES Schedule IV - Reinsurance Years ended December 31, 2010, 2009, and 2008 (In thousands) Percentage Ceded Assumed of amount Gross to other from other Net assumed amount companies companies amount to net Year ended December 31, 2010: Life insurance in force $ 21,412,911 11,112,281 68,523 10,369,153 0.66% Premiums: Life insurance $ 119,079 63,087 112 56,104 0.20% Accident and health insurance 630,734 106,994 52,094 575,834 9.05% Total premiums $ 749,813 170,081 52,206 631,938 8.26% Year ended December 31, 2009: Life insurance in force $ 20,911,077 11,642,738 71,480 9,339,819 0.77% Premiums: Life insurance $ 113,611 66,955 417 47,073 0.89% Accident and health insurance 635,265 130,433 57,602 562,434 10.24% Total premiums $ 748,876 197,388 58,019 609,507 9.52% Year ended December 31, 2008: Life insurance in force $ 19,178,090 12,337,354 269,335 7,110,071 3.79% Premiums: Life insurance $ 107,029 71,080 1,567 37,516 4.18% Accident and health insurance 581,411 100,688 91,293 572,016 15.96% Total premiums $ 688,440 171,768 92,860 609,532 15.23% See accompanying report of independent registered public accounting firm. 40 PART C OTHER INFORMATION ITEM 24.FINANCIAL STATEMENTS AND EXHIBITS (a)Financial Statements The following financial statements are included in Part B hereof: AMERICAN FIDELITY SEPARATE ACCOUNT C Report of Independent Registered Public Accounting Firm Statements of Assets and Liabilities as of December 31, 2010 Statements of Operations for the Year Ended December 31, 2010 Statements of Changes in Net Assets for the Years Ended December 31, 2010 and 2009 Financial Highlights Notes to Financial Statements AMERICAN FIDELITY ASSURANCE COMPANY Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Statements of Income for the Years Ended December 31, 2010, 2009 and 2008 Consolidated Statements of Stockholder's Equity for the Years Ended December 31, 2010, 2009 and 2008 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010, 2009 and 2008 Notes to Consolidated Financial Statements Schedule III- Supplementary Insurance Information Schedule IV - Reinsurance (b)Exhibits 1 Resolution adopted by the Board of American Fidelity Assurance Company authorizing the establishment of Separate Account C.Incorporated by reference to Exhibit 1 to Registrant's Registration Statement on Form N-4 filed on February 27, 2003. 3 Amended and Restated Principal Underwriter's Agreement dated July 10, 2006, between American Fidelity Assurance Company, on behalf of the Registrant, and American Fidelity Securities, Inc.Incorporated by reference to Exhibit 3 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Flexible Premium Group Variable Annuity.Incorporated by reference to Exhibit 4.1 to Registrant's Registration Statement on Pre-Effective Amendment No. 1 to Form N-4 filed on May 16, 2003. Section 457(b) Deferred Compensation Plan Participation Election Form.Incorporated by reference to Exhibit 5.1 to Registrant's Registration Statement on Pre-Effective Amendment No. 1 to Form N-4 filed on May 16, 2003. Section 457 Group Variable Annuity Master Application.Incorporated by reference to Exhibit 5.2 to Registrant's Registration Statement on Pre-Effective Amendment No. 1 to Form N-4 filed on May 16, 2003. Articles of Incorporation of American Fidelity Assurance Company as amended.Incorporated by reference to Exhibit 6.1 to Registrant's Registration Statement on Pre-Effective Amendment No. 1 to Form N-4 filed on May 16, 2003. Amended and Restated Bylaws of American Fidelity Assurance Company dated November 24, 1997.Incorporated by reference to Exhibit 6.2 to Registrant's Registration Statement on Pre-Effective Amendment No. 1 to Form N-4 filed on May 16, 2003. Shareholder Services Agreement dated January 16, 2001, between American Fidelity Assurance Company and American Century Investment Management, Inc.Incorporated by Reference to Exhibit 8.9 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. Amendment No. 1 to Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc., dated April 6, 2001.Incorporated by Reference to Exhibit 8.10 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. C-1 Amendment No. 2 to Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc. dated June 27, 2002.Incorporated by reference to Exhibit 8.11 to Registrant's Registration Statement on Form N-4 filed on February 27, 2003. Amendment No. 3 to the Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc. dated March 22, 2005.Incorporated by reference to Exhibit 8.24 to Registrant's Registration Statement on Post-Effective Amendment No. 3 to Form N-4 filed on April 27, 2005. Shareholder Information Agreement (22c-2 Agreement) dated April 16, 2007 by and between American Century Investment Services, Inc. and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.1.4 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Second Amended and Restated Fund Participation Agreement dated April 26, 2010, between American Fidelity Assurance Company, BlackRock Investments, LLC and BlackRock Variable Series Funds, Inc.Incorporated by reference to Exhibit 8.2 to Registrant''s Registration Statement on Post-Effective Amendment No. 9 to Form N-4 filed on April 29, 2010. Amendment to Fund Participation Agreement between American Fidelity Assurance Company and Merrill Lynch Variable Series Funds, Inc. dated June 17, 2002.Incorporated by reference to Exhibit 8.2 to Registrant's Registration Statement on Form N-4 filed on February 27, 2003. Amendment to Participation Agreement between FAM Distributors, Inc. and American Fidelity Assurance Company dated November 3, 2003.Incorporated by reference to Exhibit 8.2.2 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Third Amendment to Amended and Restated Fund Participation Agreement by and between American Fidelity Assurance Company and BlackRock Variable Series Funds, Inc. effective May 1, 2007.Incorporated by reference to Exhibit 8.2.3 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Administrative Services Agreement dated May 1, 1999, between American Fidelity Assurance Company and Merrill Lynch Asset Management, L.P.Incorporated by reference to Exhibit 8.17 to Registrant's Registration Statement on Post-Effective Amendment No. 2 to Form N-4 filed on March 31, 2005 Amendment to the Administrative Services Agreement between American Fidelity Assurance Company and Merrill Lynch Asset Management, L. P. dated February 28, 2005.Incorporated by reference to Exhibit 8.25 to Registrant's Registration Statement on Post-Effective Amendment No. 3 to Form N-4 filed on April 27, 2005. Second Amendment to Administrative Services Agreement among American Fidelity Assurance Company, American Fidelity Securities, Inc. and BlackRock Advisors, LLC effective May 1, 2007.Incorporated by reference to Exhibit 8.2.6 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. 8.2.7* Third Amendment to Administrative Services Agreement among American Fidelity Assurance Company, American Fidelity Securities, Inc. and BlackRock Advisors, LLC dated as of February 1, 2011. Shareholder Information Agreement (22c-2 Agreement) dated April 16, 2007 by and between BlackRock Distributors, Inc. and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.2.7 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Fund Participation Agreement dated May 13, 1997, between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund), as amended by Amendment to Fund Participation Agreement dated May 13, 1997.Incorporated by Reference to Exhibit 8.3 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund).Incorporated by Reference to Exhibit 8.4 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund) dated June 3, 2002.Incorporated by reference to Exhibit 8.5 to Registrant's Registration Statement on Form N-4 filed on February 27, 2003. C-2 8.3.3* Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, Dreyfus Investment Portfolios, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Stock Index Fund, Inc. (f/k/a "The Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund)") dated November 1, 2010. Agreement dated May 13, 1997 between American Fidelity Assurance Company and The Dreyfus Corporation.Incorporated by reference to Exhibit 8.18 to Registrant's Registration Statement on Post-Effective Amendment No. 2 to Form N-4 filed on March 31, 2005 Amendment to the Agreement between The Dreyfus Corporation and American Fidelity Assurance Company dated January 1, 1999.Incorporated by reference to Exhibit 8.19 to Registrant's Registration Statement on Post-Effective Amendment No. 2 to Form N-4 filed on March 31, 2005 Amendment No. 2 to the Agreement between The Dreyfus Corporation and American Fidelity Assurance Company dated March 15, 2005.Incorporated by reference to Exhibit 8.23 to Registrant's Registration Statement on Post-Effective Amendment No. 3 to Form N-4 filed on April 27, 2005. 8.3.7* Amendment to Agreement by and between The Dreyfus Corporation and each of American Fidelity Assurance Company and American Fidelity Securities, Inc. dated November 1, 2010. 2006 Supplemental Agreement (22c-2 Agreement) dated October 1, 2006 by and between Dreyfus Service Corporation and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.3.6 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. 8.3.9* Amendment No. 5 to Fund Participation Agreement between American Fidelity Assurance Company and each of the Dreyfus Participating Funds dated April 15, 2011. Fund Participation Agreement dated December 22, 1998, between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company.Incorporated by Reference to Exhibit 8.6 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. First Amendment to Fund Participation Agreement between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company.Incorporated by Reference to Exhibit 8.7 to Registrant's Registration Statement on Post-Effective Amendment No. 1 to Form N-4 filed on April 26, 2004. Second Amendment to Fund Participation Agreement between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company dated July 16, 2002.Incorporated by reference to Exhibit 8.8 to Registrant's Registration Statement on Form N-4 filed on February 27, 2003. Shareholder Information Agreement (22c-2 Agreement) dated April 9, 2007 by and between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.4.3 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Participation Agreement among Vanguard® Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company dated March 30, 2005.Incorporated by reference to Exhibit 8.26 to Registrant's Registration Statement on Post-Effective Amendment No. 3 to Form N-4 filed on April 27, 2005. Amendment (22c-2 Agreement) to Participation Agreement dated July 12, 2006 by and among Vanguard Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.5.1 to Registrant's Registration Statement on Post-Effective Amendment No. 5 to Form N-4 filed on April 30, 2007. Second Amendment to Participation Agreement by and among Vanguard Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company.Incorporated by reference to Exhibit 8.5.2 to Registrant's Registration Statement on Post-Effective Amendment No. 9 to Form N-4 filed on April 29, 2010. Investment Consultant Agreement dated September 1, 1999 between American Fidelity Assurance Company and Asset Services Company, L.L.C.Incorporated by reference to Exhibit 8.21 to Registrant's Registration Statement on Post-Effective Amendment No. 2 to Form N-4 filed on March 31, 2005 First Amendment to Investment Consultant Agreement between American Fidelity Assurance Company and Asset Services Company, L.L.C. dated January 28, 2005.Incorporated by reference to Exhibit 8.22 to Registrant's Registration Statement on Post-Effective Amendment No. 2 to Form N-4 filed on March 31, 2005 9* Opinion and Consent of Counsel. 10* Consent of Independent Registered Public Accounting Firm. 99* Organizational Chart of American Fidelity Assurance Company. * Filed herewith C-3 ITEM 25.DIRECTORS AND OFFICERS OF THE DEPOSITOR The following are the executive officers and directors of American Fidelity Assurance Company: Name and Principal Business Address Positions and Offices with Depositor Gregory S. Allen 1515 London Road Charlottesville, Virginia 22901 Director John M. Bendheim, Jr. 361 Canon Drive Beverly Hills, California90210 Director Robert D. Brearton 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Executive Vice President, Chief Financial Officer, Treasurer Lynda L. Cameron 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Director William M. Cameron 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Chairman of the Board, Chief Executive Officer, Director David R. Carpenter 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 President, Chief Operations Officer William E. Durrett 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Senior Chairman of the Board, Director Charles R. Eitel 401 N. Tryon, 10th Floor Charlotte, North Carolina 28202 Director Theodore M. Elam 211 N. Robinson, 10th Floor Oklahoma City, OK73102 Director Stephen P. Garrett 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Senior Vice President, General Counsel, Secretary Alfred L. Litchenburg 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 Executive Vice President Paula Marshall 2727 East 11th Street Tulsa, Oklahoma74104 Director Stephen M. Prescott 825 N.E. 13th St. Oklahoma City, OK73104 Director Gary E. Tredway 2000 N. Classen Boulevard Oklahoma City, OK73106 Executive Vice President C-4 ITEM 26.PERSONS CONTROLLED BY OR UNDER COMMON CONTROL WITH THE DEPOSITOR OR REGISTRANT The organizational chart of American Fidelity Assurance Company is included as Exhibit 99.The subsidiaries of American Fidelity Assurance Company reflected in the organization chart are included in the consolidated financial statements of American Fidelity Assurance Company in accordance with generally accepted accounting principles. ITEM 27.NUMBER OF CONTRACT OWNERS As of March 31, 2011, there were 5,424 contract participants under eligible nonqualified deferred compensation plans. ITEM 28.INDEMNIFICATION The Bylaws of American Fidelity Assurance Company (Article VIII, Section 3) provide, in part, that: (a)American Fidelity Assurance Company shall indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of American Fidelity Assurance Company) by reason of the fact that he is or was a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against expenses (including attorneys' fees), amounts paid in settlement (whether with or without court approval), judgments, fines actually and reasonably incurred by him in connection with such action, suit, or proceeding if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was not unlawful. (b)American Fidelity Assurance Company shall indemnify every person who is or was a party or is or was threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of American Fidelity Assurance Company to procure a judgment in its favor by reason of the fact that he is or was a director, officer, employee, or agent of American Fidelity Assurance Company, or is or was serving at the request of American Fidelity Assurance Company as a director, officer, employee, or agent or in any other capacity of or in another corporation, or a partnership, joint venture, trust, or other enterprise, or by reason of any action alleged to have been taken or not taken by him while acting in such capacity, against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with the defense or settlement of such threatened, pending, or completed action or suit if he acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company. The termination of any such threatened or actual action or suit by a settlement or by an adverse judgment or order shall not of itself create a presumption that the person did not act in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of American Fidelity Assurance Company. Nevertheless, there shall be no indemnification with respect to expenses incurred in connection with any claim, issue, or matter as to which such person shall have been adjudged to be liable for negligence or misconduct in the performance of his duty to American Fidelity Assurance Company, unless, and only to the extent that the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses as such court shall deem proper. C-5 (c)To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in Subsections (a) and (b) hereof, or in defense of any claim, issue, or matter therein, he shall be indemnified against expenses (including attorneys' fees) actually and reasonably incurred by him in connection with such defense. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted for directors and officers or controlling persons of the Registrant pursuant to the foregoing, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling persons of the Registrant in the successful defense of any action, suit, or proceeding) is asserted by such director, officer, or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 29.PRINCIPAL UNDERWRITERS (a)American Fidelity Securities, Inc. is the principal underwriter for the Registrant, American Fidelity Separate Account A, American Fidelity Separate Account B, and American Fidelity Dual Strategy Fund, Inc.® (b)The following persons are the officers and directors of American Fidelity Securities, Inc.The principal business address for each of the following is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106. Name and Principal Business Address Positions and Offices with Underwriter David R. Carpenter Director, Chairman and Chief Executive Officer; Investment Company and Variable Contracts Products Principal Cherie L. Horsfall Assistant Vice President and Operations Officer; Investment Company and Variable Contracts Products Principal Christopher T. Kenney Director, Vice President, Chief Compliance Officer; Investment Company and Variable Contracts Products Principal Nancy K. Steeber Director, President, Chief Operations Officer; Investment Company and Variable Contracts Products Principal Shirley Williams Assistant Vice President, Chief Financial Officer and Treasurer; Financial and Operations Principal (c)The commissions received by American Fidelity Securities, Inc. in connection with Separate Account C in 2010 were $40,171.It received no other compensation from or on behalf of the Registrant during the year. C-6 ITEM 30.LOCATION OF ACCOUNTS AND RECORDS David R. Carpenter, President and Chief Operations Officer of American Fidelity Assurance Company, whose address is 2000 N. Classen Boulevard, Oklahoma City, Oklahoma 73106, maintains physical possession of the accounts, books, or documents of the Separate Account required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the rules promulgated thereunder. ITEM 31.MANAGEMENT SERVICES Not Applicable. ITEM 32.UNDERTAKINGS (a)Registrant hereby undertakes to file a post-effective amendment to this registration statement as frequently as is necessary to ensure that the audited financial statements in the registration statement are never more than 16 months old for so long as payments under the variable annuity contracts may be accepted. (b)Registrant hereby undertakes to include either (1) as part of any application to purchase a contract offered by the Prospectus, a space that an applicant can check to request a Statement of Additional Information, or (2) a postcard or similar written communication affixed to or included in the Prospectus that the applicant can remove to send for a Statement of Additional Information. (c)Registrant hereby undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under Form N-4 promptly upon written or oral request. (d)Registrant hereby undertakes to represent that any contract offered by the prospectus that is issued pursuant to Section 403(b) of the Internal Revenue Code is issued by the Registrant in reliance upon, and in compliance with, the Securities and Exchange Commission's no-action letter to the American Council of Life Insurance (publicly available November 28, 1988), which permits withdrawal of restrictions to the extent necessary to comply with Internal Revenue Code Section 403(b)(11). REPRESENTATIONS American Fidelity Assurance Company hereby represents that the fees and charges deducted under the policies described in the Prospectus, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by American Fidelity Assurance Company. C-7 SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has caused this Registration Statement to be signed on its behalf, in the City of Oklahoma City and State of Oklahoma on April 22, 2011. AMERICAN FIDELITY SEPARATE ACCOUNT C (Registrant) By:American Fidelity Assurance Company (Depositor) By: /s/ David R. Carpenter David R. Carpenter, President AMERICAN FIDELITY ASSURANCE COMPANY (Depositor) By: /s/ David R. Carpenter David R. Carpenter, President As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on April 22, 2011. Signature Title /s/ Gregory S. Allen Director Gregory S. Allen /s/ John M. Bendheim Director John M. Bendheim /s/ Lynda L. Cameron Director Lynda L. Cameron Chairman and Chief Executive Officer and Director (Principal Executive Officer) William M. Cameron /s/ David R. Carpenter President and Chief Operations Officer (Principal Financial and Accounting Officer) David R. Carpenter Senior Chairman of the Board and Director William E. Durrett /s/ Charles R. Eitel Charles R. Eitel Director Director Theodore M. Elam /s/ Paula Marshall Director Paula Marshall /s/ Stephen M. Prescott Director Stephen M. Prescott /s/ Robert D. Brearton Executive Vice President, Chief Financial Officer And Treasurer (Principal Financial Office and Accounting Officer Robert D. Brearton EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION METHOD OF FILING 1 Resolution adopted by the Board of American Fidelity Assurance Company authorizing the establishment of Separate Account C. Incorporated by reference 3 Amended and Restated Principal Underwriter's Agreement dated July 10, 2006, between American Fidelity Assurance Company, on behalf of the Registrant, and American Fidelity Securities, Inc. Incorporated by reference Flexible Premium Group Variable Annuity. Incorporated by reference Section 457(b) Deferred Compensation Plan Participation Election Form. Incorporated by reference Section 457 Group Variable Annuity Master Application. Incorporated by reference Articles of Incorporation of American Fidelity Assurance Company as amended. Incorporated by reference Amended and Restated Bylaws of American Fidelity Assurance Company dated November 24, 1997. Incorporated by reference Shareholder Services Agreement dated January 16, 2001, between American Fidelity Assurance Company and American Century Investment Management, Inc. Incorporated by reference Amendment No. 1 to Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc. dated April 6, 2001. Incorporated by reference Amendment No. 2 to Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc. dated June 27, 2002. Incorporated by reference Amendment No. 3 to the Shareholder Services Agreement between American Fidelity Assurance Company and American Century Investment Management, Inc. dated March 22, 2005. Incorporated by reference Shareholder Information Agreement (22c-2 Agreement) dated April 16, 2007 by and between American Century Investment Services, Inc. and American Fidelity Assurance Company. Incorporated by reference Second Amended and Restated Fund Participation Agreement dated April 26, 2010, between American Fidelity Assurance Company, BlackRock Investments, LLC and BlackRock Variable Series Funds, Inc. Incorporated by reference Amendment to Fund Participation Agreement between American Fidelity Assurance Company and Merrill Lynch Variable Series Funds, Inc. dated June 17, 2002. Incorporated by reference Amendment to Participation Agreement between FAM Distributors, Inc. and American Fidelity Assurance Company dated November 3, 2003. Incorporated by reference Third Amendment to Amended and Restated Fund Participation Agreement by and between American Fidelity Assurance Company and BlackRock Variable Series Funds, Inc. effective on May 1, 2007. Incorporated by reference Administrative Services Agreement dated May 1, 1999, between American Fidelity Assurance Company and Merrill Lynch Asset Management, L.P. Incorporated by reference Amendment to The Administrative Services Agreement between American Fidelity Assurance Company and Merrill Lynch Asset Management, L. P. dated February 28, 2005. Incorporated by reference Second Amendment to Administrative Services Agreement among American Fidelity Assurance Company, American Fidelity Securities, Inc. and BlackRock Advisors, LLC effective May 1, 2007. Incorporated by reference Third Amendment to Administrative Services Agreement among American Fidelity Assurance Company, American Fidelity Securities, Inc. and BlackRock Advisors, LLC dated February 1, 2011. Filed herewith Shareholder Information Agreement (22c-2 Agreement) dated April 16, 2007 by and between BlackRock Distributors, Inc. and American Fidelity Assurance Company. Incorporated by reference Fund Participation Agreement dated May 13, 1997, between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund), as amended by Amendment to Fund Participation Agreement dated May 13, 1997. Incorporated by reference Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund). Incorporated by reference Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Life and Annuity Index Fund, Inc. (d/b/a Dreyfus Stock Index Fund) dated June 3, 2002. Incorporated by reference Amendment to Fund Participation Agreement between American Fidelity Assurance Company and each of Dreyfus Variable Investment Fund, Dreyfus Investment Portfolios, The Dreyfus Socially Responsible Growth Fund, Inc. and Dreyfus Stock Index Fund, Inc. (f/k/a "The Dreyfus Life and Annuity Index Fund (d/b/a/ Dreyfus Stock Index Fund®)") dated November 1, 2010. Filed herewith Agreement dated May 13, 1997 between American Fidelity Assurance Company and The Dreyfus Corporation. Incorporated by reference Amendment to the Agreement between The Dreyfus Corporation and American Fidelity Assurance Company dated January 1, 1999. Incorporated by reference Amendment No. 2 to the Agreement between The Dreyfus Corporation and American Fidelity Assurance Company dated March 15, 2005. Incorporated by reference Amendment to Agreement by and between The Dreyfus Corporation and each of American Fidelity Assurance Company and American Fidelity Securities, Inc. dated November 1, 2010. Filed herewith Amendment No. 5 to Fund Participation Agreement between American Fidelity Assurance Company and each of the Dreyfus Participating Funds dated April 15, 2011. 2006 Supplemental Agreement (22c-2 Agreement) dated October 1, 2006 by and between Dreyfus Service Corporation and American Fidelity Assurance Company. Filed herewith Fund Participation Agreement dated December 22, 1998, between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company. Incorporated by reference First Amendment to Fund Participation Agreement between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company. Incorporated by reference Second Amendment to Fund Participation Agreement between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company dated July 16, 2002. Incorporated by reference Shareholder Information Agreement (22c-2 Agreement) dated April 9, 2007 by and between American Fidelity Dual Strategy Fund, Inc. and American Fidelity Assurance Company. Incorporated by reference Participation Agreement among Vanguard® Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company dated March 30, 2005. Incorporated by reference Amendment (22c-2 Agreement) to Participation Agreement dated July 12, 2006 by and among Vanguard Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company. Incorporated by reference Second Amendment to Participation Agreement by and among Vanguard Variable Insurance Fund, The Vanguard Group, Inc., Vanguard Marketing Corporation and American Fidelity Assurance Company. Incorporated by reference Investment Consultant Agreement dated September 1, 1999 between American Fidelity Assurance Company and Asset Services Company, L.L.C. Incorporated by reference First Amendment to Investment Consultant Agreement between American Fidelity Assurance Company and Asset Services Company, L.L.C. dated January 28, 2005. Incorporated by reference 9 Opinion and Consent of Counsel. Filed herewith 10 Consent of Independent Registered Public Accounting Firm. Filed herewith 99 Organizational Chart of American Fidelity Assurance Company. Filed herewith
